Exhibit 10.1
(JABIL LOGO) [b80520b8052000.gif]
MANUFACTURING SERVICES AGREEMENT
between
JABIL CIRCUIT, INC.
and
IROBOT CORPORATION
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



MANUFACTURING SERVICES AGREEMENT
     This Manufacturing Agreement (this “Agreement”) is entered into by and
between Jabil Circuit, Inc., a Delaware corporation, having offices at 10560
Dr. M.L. King Jr. Street North St. Petersburg, Florida 33716, on behalf of Jabil
and its Subsidiaries (“Jabil”), and iRobot Corporation, a Delaware corporation
(“Company” or “iRobot”), having its principal place of business at 8 Crosby
Drive, Bedford, MA 01730. Jabil and Company are referred to herein as “Party” or
“Parties”.
RECITALS
     A. Jabil is in the business of providing sophisticated manufacturing
services that in some cases may be unique in kind and quality, including
designing, developing, manufacturing, testing, configuring, assembling,
packaging and shipping highly specialized electronic assemblies and systems.
     B. Company is in the business of designing, developing, distributing,
marketing and selling products containing highly specialized electronic
assemblies and systems.
     C. Whereas, the Parties desire that Jabil manufacture, test, configure,
assemble, package and/or ship certain electronic assemblies and systems pursuant
to the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
TERMS
1 Definitions. In addition to terms defined elsewhere in this Agreement, the
capitalized terms set forth below shall have the following meaning:
     1.1 “AAA” shall have the meaning set forth in Section 25.13.2.
     1.2 “Additional Services” means services such as, design for
manufacturability, manufacturing design test support, computer assisted design
for manufacturability, test development services, volume production and advanced
packaging technologies all as specified and approved by Company and agreed to by
Jabil.
     1.3 “Affiliate” means with respect to a Person, any other Person which
directly or indirectly controls, or is controlled by, or is under common control
with, the specified Person. For purposes of the preceding sentence, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person, or
direct or indirect ownership (beneficially or of record) of, or direct or
indirect power to vote, 5% or more of the outstanding shares of any class of
capital stock of such Person (or in the case of a Person that is not a
corporation, 5% or more of any class of equity interest).
     1.4 “Assigned Components” means the components or materials specifically
identified in Schedule 1 as “assigned” and for which Company has identified the
applicable supplier from whom Jabil is authorized to source such component or
material for incorporation into the Product.
     1.5 “AVL” means the confidential list of Suppliers Designated by Company
from which Jabil is authorized to purchase the applicable Assigned Components
and Generic Components for use in the manufacture of Products.
     1.6 “Business Continuity Plan” shall have the meaning set forth in
Section 21.1.
     1.7 “Class Failure” means a defect solely caused by (i) Jabil’s failure to
manufacture any Product to conform to the Specifications or other requirements
in this Agreement, (ii) the failure of Jabil to comply with any applicable law,
rule, regulation, court order or decree that is applicable to Jabil’s
performance of its obligations set forth in this Agreement, or (iii) the gross
negligence or willful misconduct of Jabil’s personnel performing Manufacturing
Services for Company under this Agreement; wherein, such defect occurs in [*] or
more of the total
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



number of a particular Product (as identified by the applicable Product serial
numbers) supplied under this Agreement over a rolling [*] period within the
Warranty Period.
     1.8 “Commercially Reasonable Efforts” means those efforts that would be
deemed both commercially practicable and reasonably financially prudent after
having taken into account all relevant commercial considerations. "Relevant
commercial considerations” shall be deemed to include, without limitation,
(1) all pertinent facts and circumstances; (2) financial costs; (3) resource
availability and impact; (4) probability of success; and (5) other commercial
practicalities.
     1.9 “Company Indemnified Parties” shall have the meaning set forth in
Section 19.
     1.10 “Company Intellectual Property” means all Intellectual Property,
tangible embodiments thereof and all other materials provided or made available
to Jabil by Company, including, without limitation the Specifications and
Company Proprietary Information and Technology and Company Property.
     1.11 “Company Marks” shall have the meaning set forth in Section 17.5.
     1.12 “Company Property” means all property, including all Product and
Consigned Components, other Components paid for by Company, inventories, work in
process (WIP), Loaned Equipment, Specifications, test equipment, software and
documentation, and support maintenance or design documentation, furnished to
Jabil by Company or otherwise paid for by Company in connection with this
Agreement for Jabil’s use in performing its obligations hereunder.
     1.13 “Company Tooling” shall have the meaning set forth in Section 10.1.
     1.14 “Company Quarter End” means Company’s fiscal calendar which follows
the 4-4-5 week format identified in Schedule 6, which Schedule shall be updated
by Company on an annual basis on or before December 1st.
     1.15 “Competitor Product” shall have the meaning set forth in Section 18.
     1.16 “Compliance Certification” shall have the meaning set forth in
Section 3.7.1.
     1.17 “Components” means those Assigned Components, Generic Components, and
Consigned Components.
     1.18 “Consigned Components” means those components that are provided by or
on behalf of Company, to Jabil, at Company’s expense for assembly into Products,
including those Components or materials specifically identified in writing by
Company as “consigned.”
     1.19 “Defect” shall have the meaning set forth in Section 5.4.
     1.20 “Deliverable” shall mean an item specified as a deliverable in a SOW
corresponding to Additional Services provided by Jabil.
     1.21 “EDI” shall mean electronic data interchange.
     1.22 “Effective Date” shall mean the date upon which the terms and
conditions of this Agreement shall become effective by and between the Parties.
The Parties have agreed that the Effective Date of this Agreement shall be the
late date of execution on the signature page to this Agreement.
     1.23 “Encumbrance” means any encumbrance, lien, charge, hypothecation,
pledge, mortgage, title retention agreement, security interest of any nature,
adverse claim, exception, right of set-off, any matter capable of registration
against title, option, right of pre-emption, privilege or any contract to create
any of the foregoing.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

2



--------------------------------------------------------------------------------



 



     1.24 “Fee and Price Schedule” shall mean the prices and fees set forth in
Schedule 2 for the applicable Product identified therein, and any future Fee and
Price Schedule for new Product as added in writing from time to time upon mutual
agreement of the Parties.
     1.25 “FCA” means that Jabil must at its own expense and risk deliver the
Product cleared for export into the custody of the designated carrier at the
applicable Port of Origin.
     1.26 “Force Majeure Events” shall have the meaning set forth in
Section 24.1.
     1.27 “Forecast” shall have the meaning set forth in Section 11.1.
     1.28 “Generic Components” means the components or materials identified in
Schedule 1 for incorporation into the Product and for which Company has not
identified any specific supplier or source from whom Jabil is authorized to
source such component or material.
     1.29 “including” shall be defined to have the meaning “including, without
limitation.”
     1.30 “in writing” shall mean written documents, EDI with phone
confirmation, verified faxes and successfully transmitted e-mails.
     1.31 “Initial Term” shall have the meaning set forth in Section 14.
     1.32 “Intellectual Property” means any and all intellectual property and
tangible embodiments thereof, including without limitation inventions,
discoveries, designs, specifications, developments, methods, modifications,
improvements, processes, know-how, show-how, techniques, algorithms, databases,
computer software and code (including software and firmware listings,
assemblers, applets, compilers, source code, object code, net lists, design
tools, user interfaces, application programming interfaces, protocols, formats,
documentation, annotations, comments, data, data structures, databases, data
collections, system build software and instructions), mask works, formulae,
techniques, supplier and customer lists, trade secrets, graphics or images,
text, audio or visual works, materials that document design or design processes,
or that document research or testing, schematics, diagrams, product
specifications and other works of authorship.
     1.33 “Intellectual Property Rights” means, collectively, all rights in, to
and under patents, trade secret rights, copyrights, trademarks, service marks,
trade dress and similar rights of any type under the laws of any governmental
authority, including without limitation, all applications and registrations
relating to the foregoing.
     1.34 “Jabil Circuit, Inc.” and “Jabil” shall be defined to include any
Jabil Subsidiary.
     1.35 “Jabil Created Intellectual Property” means any improvements or
modifications to the Jabil Technical Manufacturing Information that are newly
created or developed, and reduced to practice by Jabil in (i) preparing any
Product provided pursuant to this Agreement, or (ii) performing the
Manufacturing Services or any other work provided pursuant to this Agreement;
but shall not include any Jabil Existing Intellectual Property.
     1.36 “Jabil Existing Intellectual Property” means any Intellectual
Property, including the Jabil Technical Manufacturing Information, created or
developed by Jabil outside the scope of this Agreement during the Term or owned
or controlled by Jabil prior to the execution of this Agreement; and all
improvements, modifications or enhancements to the foregoing made by or on
behalf of Jabil.
     1.37 “Jabil Indemnified Parties” shall have the meaning set forth in
Section 19.2.
     1.38 “Jabil Intellectual Property” shall mean both Jabil Created
Intellectual Property and Jabil Existing Intellectual Property, collectively.
     1.39 “Jabil Technical Manufacturing Information” means the manufacturing
information, process (not including its manufacturing process) and technology
used by Jabil or third parties under its control to
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

3



--------------------------------------------------------------------------------



 



design/develop (as described in Additional Services above), test or manufacture
the Products including, but not limited to: (i) specifications, software, test
software, schematics, drawings, designs, mask works, topography or other
materials pertinent to the most current revision level of manufacturing of the
Products; (ii) copies of all inspection, manufacturing, test and quality control
procedures and any other work processes (except manufacturing); (iii) jig,
fixture and tooling designs; (iv) Jabil general knowledge and information
relating to the Products; and (v) support documentation.
     1.40 “Jabil Warranty” shall have the meaning set forth in Section 5.1.
     1.41 “Lead-time” means the mutually agreed upon minimum amount of time in
advance of shipment that Jabil must receive a Purchase Order in order to deliver
Product by the requested delivery date.
     1.42 “Loaned Equipment” means capital equipment (including tools) which is
loaned to Jabil by or on behalf of Company to be used by Jabil to perform the
Manufacturing Services and includes all equipment, tools and fixtures purchased
specifically for Company, by Jabil, to perform the Manufacturing Services and
that are paid for in full by Company.
     1.43 “Losses” shall have the meaning set forth in Section 19.
     1.44 “Manufacturing Services” means the services performed by Jabil
hereunder which shall include but not be limited to manufacturing, testing,
configuring, assembling, packaging and/or shipping of the Product, and all
Reasonable and Customary Support Services, and any Additional Services, all in
accordance with the Specifications.
     1.45 “Marks” means trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs or
other marks identifying a Party or its products.
     1.46 “Material Authorization” shall have the meaning set forth in
Section 3.6.1.
     1.47 “Materials Declaration Requirements” means any requirements,
obligations, standards, duties or responsibilities pursuant to any
environmental, product composition and/or materials declaration laws,
directives, or regulations, including international laws and treaties regarding
such subject matter; and any regulations, interpretive guidance or enforcement
policies related to any of the foregoing, including, but not limited to, the
following examples: Directive 2002/95/EC of the European Parliament and of the
Council of 27 January 2003 on the restriction of the use of certain hazardous
substances in electrical and electronic equipment (“RoHS”), Directive 2002/96/EC
of the European Parliament and of the Council of 27 January 2003 on waste
electrical and electronic equipment (“WEEE”), and European Union Member State
implementations of the foregoing; the People’s Republic of China (PRC) Measures
for the Administration of the Control of Pollution by Electronic Information
Products () [b80520b8052003.gif] promulgated on February 28, 2006 (including any
pre-market certification (“CCC mark”) requirements thereunder and including
relevant standards adopted by the PRC Ministry of Information Industry or other
applicable PRC authority); PRC General Administration of Quality Supervision,
Inspection and Quarantine’s Circular 441 (2006); Japanese Industrial Standard
C0950:2005; the California Electronic Waste Recycling Act of 2003; Act on the
Recycling of Electrical and Electronics Equipment and Automobiles (1.1.2008)
(Korea), Waste Act (2004) and secondary legislation (based on EU directives )
(Croatia), Regulation (EC) No 1907/2006, Regulation concerning the Registration,
Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a
European Chemicals Agency amending Directive 1999/45/EC and repealing Council
Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as
Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC,
93/105/EC and 2000/21/EC and/or other similar legislation.
     1.48 “Minimum Production Increase” shall have the meaning set forth in
Section 11.6.
     1.49 “Minimum Volume” means the minimum volume, if any, set forth on
Schedule 1 for a particular Product.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

4



--------------------------------------------------------------------------------



 



     1.50 “New York Courts” shall have the meaning set forth in Section 25.18.
     1.51 “Newly Created Intellectual Property” means, other than the Jabil
Intellectual Property, any and all Intellectual Property, tangible embodiments
thereof and all other materials newly created, developed, and reduced to
practice, resulting from any work, Manufacturing Services or other services
performed by either or both Parties, including, but not limited to, by any of
its or their employees, agents or contractors, under this Agreement, that is
incorporated by Jabil into any Product or otherwise in a Deliverable that Jabil
prepares for Company.
     1.52 “Non-Conforming Product” means any Product that does not conform to
the Specifications.
     1.53 “Non-Disclosure Agreement” means that certain Mutual Non-Disclosure
Agreement between the Parties dated June 23, 2009, attached hereto as
Schedule 4, as amended in Section 16 below.
     1.54 “NRE Costs” shall consist of expenses, excluding the Waived NRE Costs,
incurred by Jabil under this Agreement, including design engineering services,
testing, fixturing and tooling and other out-of-pocket costs, in each case for
work performed by Jabil for Company pursuant to Company’s prior written consent.
For the avoidance of doubt, NRE Costs shall not include any costs or expenses
incurred by Jabil for any Reasonable and Customary Support Services.
     1.55 “On–time” shall have the meaning set forth in Section 3.9.4.
     1.56 [*]
     1.57 “Port of Origin” means Hong Kong, China or Yantian, China or another
port mutually agreed between Parties in writing..
     1.58 “Packaging and Shipping Specifications” means the packaging and
shipping specifications set forth in Schedule 1 and otherwise supplied and/or
approved by Company.
     1.59 “Person” means any corporation, business entity, natural person, firm,
joint venture, limited or general partnership, limited liability entity, limited
liability partnership, trust, unincorporated organization, association,
government, or any department or agency of any government.
     1.60 “Product Price” shall have the meaning set forth in Section 9.2.
     1.61 “Products” means any and all the products manufactured and assembled
by Jabil on behalf of Company under this Agreement as identified in Schedule 1
(or any subsequent Schedule 1 prepared for any product to be manufactured
hereunder) including any updates, renewals, modifications or amendments thereto.
     1.62 “Production Start Date” means the first day immediately following the
business week during which Jabil manufactures and delivers at least [*] units of
a Product.
     1.63 “Proprietary Information and Technology” means “Proprietary
Information” as defined in the Non-Disclosure Agreement, as amended in
Section 16 below.
     1.64 “Purchase Order” shall have the meaning set forth in Section 11.2.
     1.65 “Purchase Order Acknowledgment” shall have the meaning set forth in
Section 11.3.
     1.66 “Quality and Test Procedures” means the testing specifications,
quality requirements, standards, procedures and parameters supplied and/or
approved by Company, including without limitation, the specifications and
quality requirements plans for the Product and certain Components attached
hereto as Schedule 3.
     1.67 “R3 Product” means any and all configurations of the Roomba® 3 product
SKUs manufactured
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

5



--------------------------------------------------------------------------------



 



and assembled by Jabil on behalf of Company under this Agreement as identified
in the initial Schedule 1 to this Agreement.
     1.68 “Reasonable and Customary Support Services” mean all services and
activities related to reporting for Company and its customers, root cause
analysis, testing, trials, inventory audits and reconciliation, development and
delivery of samples, participation and support of any new Product introduction,
design, procurement and maintenance of all production related fixtures, and
design, procurement and maintenance of all quality and test fixtures that may be
necessary for Jabil to execute the Quality and Test Procedures (but excluding
any PCBA NRE’s and ICT fixtures and programming as these will be subject to
volume based negotiations that may result in the costs being waived by Jabil).
     1.69 “RMA” shall have the meaning set forth in Section 5.4.
     1.70 “Renewal Term” shall have the meaning set forth in Section 14.
     1.71 “Specifications” means the technical specifications for manufacturing
Products under this Agreement as set forth in Schedule 1, any bill of materials,
designs, schematics, assembly drawings, process documentation, test
specifications, current revision number, and Approved Vendor List, and other
technical requirements/specifications for manufacturing otherwise supplied
and/or approved by Company. Specifications also include Packaging and Shipping
Specifications. Specifications may be amended from time to time by amendments in
the form of written engineering change orders agreed to by the Parties.
     1.72 “SOW” means the statement of work for each Product set forth in any
Schedule 1 as amended in writing from time to time upon mutual agreement of the
Parties.
     1.73 “Subsidiary(ies)” means any corporation, partnership, joint venture,
limited liability entity, trust, association or other business entity of which a
Party or one or more of its Subsidiaries, owns or controls more than 50% of the
voting power for the election of directors, managers, partners, trustees or
similar parties.
     1.74 “Suppliers Designated by Company” means suppliers designated,
specified and/or approved by Company.
     1.75 “Sustainable and Competitive Pricing” shall have the meaning set forth
in Section 9.1.
     1.76 “Term” means the Initial Term and each Renewal Term, collectively.
     1.77 “Termination Effective Date” shall have the meaning set forth in
Section 15.3.3.
     1.78 “Transition Period” shall have the meaning set forth in Section 15.4.
     1.79 “Waived NRE Costs” means, collectively, the total NRE Costs for the
Metal Parts Tooling NRE, PCBA NRE, and the ICT NRE, each as set forth in
Schedule 2.
     1.80 “Warranty Period” shall have the meaning set forth in Section 5.3.
2 List of Schedules. This Agreement includes the following Schedules for each
Product to be manufactured hereunder, which are hereby incorporated herein and
made a part of this Agreement:
          Schedule 1 – Statement of Work and Specifications
          Schedule 2 – Fee and Price Schedule (Final Jabil Quote)
          Schedule 3 – Quality and Test Procedures
          Schedule 4 – Non-Disclosure Agreement
          Schedule 5 – Company Marks
          Schedule 6 – Company Quarter End
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

6



--------------------------------------------------------------------------------



 



3 Manufacturing Services. Jabil will manufacture the Product in accordance with
the Specifications and any applicable Purchase Order. When requested by Company,
and subject to appropriate fee and cost adjustments, Jabil will provide
Additional Services for existing or future Product manufactured by Jabil for
Company. Company shall be solely responsible for the sufficiency and adequacy of
the Specifications and shall hold Jabil harmless for any claim arising therefrom
pursuant to Section 19.2.
     3.1 Quality and Test Procedures. All Products manufactured and supplied by
Jabil shall adhere to the Quality and Test Procedures as set forth in this
Agreement, including the Quality and Test Procedures attached as Schedule 3
hereto. Jabil shall continuously perform the applicable quality tests and
procedures and monitor such compliance at all times, including during the
preparation for production as well as during production. Company shall be solely
responsible for the sufficiency and adequacy of the Quality and Test Procedures
and will hold Jabil harmless from any claims arising therefrom pursuant to
Section 19.2. Jabil is responsible for designing and/or purchasing and
maintaining necessary test and fixture equipment to conduct such testing and
procedures at no charge in connection with performing the Reasonable and
Customer Support Services. Where applicable, Company will provide detailed test
fixture design/layout. Jabil is responsible for Jabil employee/worker’s
training, employee/worker’s instructions, preventive and/or on-conditional (as
needed) maintenance plans, and calibration plans unless otherwise specified by
Company
     3.2 Packaging and Shipping. Jabil will package and ship the Product in
accordance with the Packaging and Shipping Specifications. Company shall be
solely responsible for the sufficiency and adequacy of the Packaging and
Shipping Specifications and shall hold Jabil harmless from any claims arising
therefrom pursuant to Section 19.2. In the event Jabil fails to comply with the
Packaging and Shipping Specifications and such results in a breach of the Jabil
Warranty, the provisions of Section 5.4 shall apply.
     3.3 Items to be Supplied by Company. Company shall supply to Jabil,
according to the terms and conditions specified herein, Company Proprietary
Information and Technology and, if applicable, the Loaned Equipment, and
Consigned Components pursuant to Section 12.1. Company will also provide to
Jabil all Specifications, Quality and Test Procedures, Packaging and Shipping
Specifications, Product design drawings, approved vendor listings where
applicable, material component descriptions (including approved substitutions),
manufacturing process requirements, and any other specifications necessary for
Jabil to perform the Manufacturing Services. Company shall be solely responsible
for delay in delivery, defects and enforcement of warranties related to the
Consigned Components, and Company shall hold Jabil harmless from any claims
arising therefrom pursuant to Section 19.2. Any Loaned Equipment that Company
requests Jabil to accept shall be subject to specific acceptance criteria
(including maintenance and repair schedules) that are mutually created and
mutually agreed upon. Once Jabil has accepted the Loaned Equipment, Jabil is
responsible for adhering to the specifications describe in the acceptance
criteria.
     3.4 Items to be Supplied by Jabil. Jabil will employ the Jabil
Manufacturing Process, and provide the Manufacturing Services, Reasonable and
Customary Support Services, any required manufacturing technology, manufacturing
capacity, design services in support of manufacturing process (to include
fixture design) labor, manufacturing and quality related fixtures,
transportation logistics (as required by FCA Port of Origin), systems and
facilities necessary for Jabil to perform the Manufacturing Services. Jabil will
provide Reasonable and Customary Support Services at no charge.
     3.5 Company Inspection. Company shall have the right, upon reasonable
advance notice, during normal business hours and at its expense to inspect,
review, monitor and oversee the Manufacturing Services, provided that such
inspection shall not disrupt Jabil’s normal business operations. Company shall
cause each of its employees, agents and representatives who have access to
Jabil’s facilities, to maintain, preserve and protect all Proprietary
Information and Technology of Jabil and the confidential or proprietary
information and technology of Jabil’s other customers in accordance with the
Non-Disclosure Agreement. Company shall further have the right to bring
Company’s customers to Jabil’s facility, upon reasonable advance notice and
under the same obligations to Jabil surrounding protection of Jabil’s
Proprietary Information and Technology and Jabil’s customers’ confidential or
proprietary information and technology. Company’s employees have the right to
obtain relevant artifacts (such as reports, process tracking charts, etc.) and
take photographs and videos of Company related Products, Components,
manufacturing processes, tests, fixtures, tools or items at any time during the
inspection, subject to Jabil’s prior
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

7



--------------------------------------------------------------------------------



 



review and approval of said photographs and videos.
     3.6 Materials Procurement.
          3.6.1 Jabil will use Commercially Reasonable Efforts to procure
Assigned Components from the applicable designated supplier per Company’s AVL
and Generic Components per Company’s BOM, where applicable, and otherwise from
suppliers chosen by Jabil and approved by Company, in amounts necessary to
fulfill Purchase Orders and to procure under Material Authorizations. Jabil will
be responsible for adherence to the Product Specifications in the assembly and
manufacturing process. Company will be responsible for the part functionality
set forth in the Company Specifications. Company will be responsible for
managing the pipeline of Company controlled Consigned Components. Jabil will be
responsible for managing the pipeline of all Assigned Components, Generic
Components, and any Consigned Components controlled by Jabil to the extent
empowered by Company through its Material Authorizations and Purchase Orders.
Company may authorize Jabil to procure Generic Components and Assigned
Components necessary, without a Purchase Order, by issuing a written
authorization to purchase such Components (“Material Authorization”), to meet
specific Forecast or Purchase Order demand as well as any coverage which may be
needed for NCNR and Long-Lead Components. In the event of schedule changes,
Jabil shall use Commercially Reasonable Efforts to cancel all applicable
material and parts purchase orders and reduce material and parts inventory
through return for credit programs or allocate such materials and parts for
other customer orders. Company retains all liability for materials and parts
Jabil cannot return or reuse elsewhere after Commercially Reasonable Efforts to
mitigate such liability, if those materials were ordered by Jabil acting on
Company’s Material Authorization or Purchase Order. Jabil’s obligation to
exercise Commercially Reasonable Efforts to return/reuse any materials shall
extend to all Components regardless of classification, except for
non-cancel/nonreturnable (NCNR) Components.
          3.6.2 Long-Lead Components. Jabil shall not purchase any Component
designated in Schedule 2 as a “long lead” Component by Company without a
Material Authorization or Purchase Order. Jabil shall use Commercially
Reasonable Efforts to continuously improve lead time for all Components. With
Company’s prior written consent (such as a Material Authorization), Jabil may
pre-purchase Generic Components and Assigned Components, or pre-build sub
assemblies, modules, core robots or even completed SKU quantities in order to
meet Forecast volumes, or anticipated volumes under Purchase Orders and Material
Authorizations.
     3.7 Materials Declaration.
          3.7.1. Company shall notify Jabil, in reasonable detail, with respect
to each Product as of the Effective Date, whether or not such Product is exempt
from Materials Declaration Requirements. Where Company notifies Jabil in writing
that the Product is subject to Materials Declaration Requirements, Jabil will
use Commercially Reasonable Efforts to procure, or assist Company in procuring
(if applicable) Components and other parts and materials that are compliant with
Materials Declaration Requirements. Upon Company’s request, Jabil shall use
commercially reasonable efforts to collect documentation from suppliers on the
AVL as of the Effective Date, certifying compliance with Materials Declaration
Requirements with respect to Components, the form of which certification has
been provided, or approved, by Company (“Compliance Certification”). Jabil shall
obtain such Compliance Certification from each suppliers added to the AVL after
the Effective Date, and from each supplier chosen by Jabil pursuant to
Section 3.6.1. Upon Company’ s request, Jabil shall promptly provide copies of
all requested Compliance Certifications to Company. In the event that any
supplier does not provide Compliance Certification, Jabil shall promptly notify
Company and cooperate with Company to remove such supplier from the AVL or take
such other action that the parties mutually agree upon in writing. In addition,
Jabil shall fully cooperate and render all necessary assistance to Company in
Company’s efforts to recover on any claims against any suppliers related to
Materials Declaration Requirements. In the event that a supplier fails to
provide a Compliance Certification, Jabil has notified Company of such failure
and Company has notified Jabil that Company still chooses to accept Components
from such supplier, then Jabil shall bear no responsibility or liability for the
lack of such Compliance Certification. However, Company understands and agrees
that:
          3.7.1.1. Company is responsible for notifying Jabil in writing of the
specific Materials Declaration Requirements and any exemptions thereto that
Company determines to be applicable to the Product and
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

8



--------------------------------------------------------------------------------



 



shall be solely liable for the adequacy and sufficiency of such determination
and information;
               3.7.1.2. Any information or certification regarding Materials
Declaration Requirements compliance of parts, components, packaging or materials
used in the Products shall come from the relevant supplier, which Jabil shall
provide to Company promptly following receipt of any such information or
certification. Jabil does not test, certify or otherwise warrant component,
part, packaging or materials compliance, on a homogenous material level or any
other level, with Materials Declaration Requirements; and
               3.7.1.3. Company is ultimately and solely responsible for
ensuring that any parts, components or materials used in the Products, and the
Product itself, are compliant with applicable Materials Declaration
Requirements.
               3.7.1.4. In the event Jabil becomes aware of any Material
Declaration Requirements that may be applicable to the Product or any Component
thereof, Jabil will use Commercially Reasonable Efforts to notify Company of
such Material Declaration Requirements.
     Notwithstanding any other provision set forth in this Agreement, including
amendments, attachments, or any other document incorporated herein (i) if any
Products do not comply with the Jabil Warranty, then Company shall be entitled
to the remedies provided in Section 5.4 below for such Non-Conforming Products,
this Section 3.7 sets forth Jabil’s sole responsibility and liability and
Company’s entire remedy from Jabil with respect to Materials Declaration
Requirements and any third party claims against Company related to the Materials
Declaration Requirements, and that absent this provision, Jabil would not enter
this Agreement.
     3.8 Product Evaluation. Acceptance of the Product will occur upon Company’s
or its designee’s receipt of the Product. Notwithstanding the foregoing, Company
reserves the right to inspect or evaluate any Product to determine if it
conforms, in all material respects, to the Specifications. In the event Company
determines that the Product does not pass its acceptance test procedures or
inspection procedures, (i) Company shall notify Jabil in writing that such
Product is a Non-Conforming Product, and (ii) Jabil will assume its obligations
and Company will have the available remedy with respect to such Non-Conforming
Products as set forth in Section 5.4. For the avoidance of doubt, the Jabil
Warranty in Section 5 will survive any acceptance, inspection, or evaluation by
Company under this Section.

3.9   Purchase Order Performance.

     3.9.1 Jabil shall fill and deliver 100% of the Products purchased under a
Purchase Order by the due date specified in Jabil’s Order Acknowledgment of such
Purchase Order.
     3.9.2 In the event that Jabil fails to fill and deliver “On-time” as
defined in Section 3.9.4, solely due to an act or omission by Jabil, then Jabil
shall pay to Company commercially reasonable expedited shipping charges to
deliver the affected order to Company.
     3.9.3 Notwithstanding anything to the contrary, the following is hereby
excluded from On-time delivery calculations:

  •   Obsolete Parts. Components which are no longer actively being
manufactured, but found through limited distribution supply, brokers and/or
through a Company last-time buy. Jabil is responsible for proactively monitoring
threat to obsolescence and issuing advance notification to Company as soon as it
becomes aware of same so that Company may have sufficient time to introduce
alternate component.     •   Force Majeure event as provided in Section 24.    
•   Company caused and/or controlled delays.

     3.9.4 For purposes of this Agreement, “On–time” delivery means: delivery of
[*] of the Products purchased under a Purchase Order are delivered by the due
date indicated on Jabil’s
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

9



--------------------------------------------------------------------------------



 



Acknowledgment to Company’s Purchase Order for such Products, no later than the
end of [*] thereafter; minus [*] for any portion of the order delivered early
[*]. Jabil will monitor and report to Company monthly “On-time” delivery per
Purchase Order and Order Acknowledgment, and such report shall include the
number of Purchase Orders placed by Company within the Lead Time versus number
of Purchase Orders delivered On-time.
     3.10 Assigned and Consigned Components.
          3.10.1 Company may elect to assign a specific supplier and part number
for any component or material, including any rechargeable battery, battery
charger, masked IC components, motors, packaging material, and gears. In such
case, Jabil shall source such Assigned Components from the applicable supplier
and implement supply optimization inventory practices. In the event that Company
elects to transfer to Jabil the purchasing responsibility for any Consigned
Component, Jabil shall assume such responsibility as soon as reasonably
practicable. The Parties will work in good faith to identify and implement all
reasonable measures to allow for Jabil to assume such purchasing responsibility
for such Consigned Component.
          3.10.2 Jabil will segregate, conspicuously identify and safeguard all
Company owned and Consigned Components in such fashion to clearly identify the
Consigned Components as the property of Company. Jabil shall maintain all
Components at its own expense in accordance with the product requirements
provided in writing to Jabil.
          3.10.3 Title and possession of all Consigned Components placed into
Jabil’s facility shall remain with Company as if it were an actual shipment of
Product to Company. Insurance covering the Consigned Components will be the
responsibility of Company. Such insurance includes a waiver of subrogation
against Jabil. Jabil shall hold inventory on consignment for support of
Company’s Products and business at levels mutually agreed upon by Company and
Jabil, but no less than an amount to satisfy Purchase Orders against the current
Material Authorizations, subject to Company providing (or authorizing
procurement of) sufficient quantities. Jabil will at all times utilize FIFO
inventory management for all Consigned Components. In the event that Jabil’s
failure to utilize FIFO inventory management for the battery Components results
in any battery Component remaining in consigned inventory for more than six
(6) months (subject to Company’s sufficient consumption under Purchase Orders so
that no Components will remain in consigned inventory for more than 6 months
when FIFO is utilized), then Jabil shall, at its own expense, coordinate with
the applicable supplier for the return and replacement of such battery
Components for new or properly re-charged battery Components. If Company does
not place Purchase Orders that consume Consigned Components consistent with
applicable Forecast, the Parties will negotiate in good faith the disposition of
Consigned Components held by Jabil. Jabil shall provide to Company upon request
a detailed accounting of all Consigned Components and all other Components,
Products and materials of Company at Jabil’s premises or otherwise under Jabil’s
control.
          3.10.4 Sales of Products and Components. Without Company’s prior
written consent, Jabil shall not, directly or indirectly, sell, supply or
otherwise transfer any Product to any Person other than Company or Company’s
designated customer or distributer.
4 Quality; Product Recalls.
     4.1 Governing Quality documents.
          4.1.1 Supplier Qualification Jabil shall be responsible for
demonstrating that all Jabil recommended suppliers were qualified using Jabil’s
supplier qualification process.
          4.1.2 Incoming Quality Control. Unless otherwise specified, incoming
quality control (IQC) methodology for incoming materials shall be governed by
existing process at Jabil, subject to Company’s right to comment and suggest
changes and improvements thereto. With respect to the Consigned Components, the
R3 Battery Incoming Inspection quality requirements will be governed as per
Production QC Plan – R3 Battery document, and the R3 Power Supply Incoming
Inspection quality requirements will be governed as per Production QC Plan – R3
Power Supply, each as included in the Quality and Test Procedures.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

10



--------------------------------------------------------------------------------



 



          4.1.3 Tooling & Tooling Cavity. Tooling & Tooling Cavity requirements
shall be governed, at a minimum, as per the testing process outlined in the
Production Quality Specification and Test Plan – General Requirements included
in the Quality and Test Procedures. Jabil shall design, develop and deliver all
tooling necessary to develop, manufacture, and assemble the parts identified in
the engineering drawings (CAD files) and other specifications provided by
Company to Jabil. Each cavity (if multiple cavities in one tool) shall be
dimensionally identical. The quality of the molded part shall be governed, at a
minimum, as per process outlined in Quality Specification and Test Plan –
General Requirements included in the Quality and Test Procedures.
          4.1.4 Calibration Requirements. Calibration requirements are outlined
in the applicable Production QC Plan documents included in the Quality and Test
Procedures. Jabil shall be responsible for development of implementation and
maintenance plans to comply with all such calibration requirements.
          4.1.5 Preventive and/or On-Conditional Maintenance. Unless otherwise
specified, Preventive and/or On-Conditional Maintenance requirements shall be
governed by existing process at Jabil, subject to Company’s right to comment and
suggest changes and improvements thereto.
          4.1.6 Environmental Control. Environmental Control requirements shall
be governed as per the QC General Requirements – Environmental Control Standards
document included in the Quality and Test Procedures.
          4.1.7 Data Collection. Quality related data collection and data
transfer requirements shall be governed as per the Production Quality Data
Collection and Data Transfer Requirements document included in the Quality and
Test Procedures.
     4.2 Continuous Quality Improvement. Jabil shall establish a program for
continuous improvement demonstrated by annual improvement goals for a series of
key quality objectives, which shall be subject to review and approval in writing
by Company.
     4.3 Product Inspection and Traceability. Jabil shall establish inspection
points throughout its manufacturing process and shall be governed, at a minimum,
by the Quality and Test Procedures. These points must be located in-process as
well as after Product has completed all manufacturing operations, to assure
through visual, mechanical, or electro-mechanical inspections, tests and with
the use of statistically valid sampling plans or 100% inspection that Product
conforms to the Specifications, standards of acceptable workmanship as well as
any reasonable requirements of Company. Company reserves the right to review the
additional verification points proposed by Jabil and make suggestions for
improvement.
     4.4 Certifications. Regulatory compliance certifications are required as a
condition for the production, shipment, sale, and disposal of all Company
products, and as such, Company is obligated to maintain a commitment to meeting
all regulatory compliance requirements. As a condition of the compliance
certification process, the Products and Jabil’s manufacturing facility shall be
subject to periodic audits and certification testing. Jabil shall provide
objective evidence that it meets such requirements pertaining to all regulatory,
quality, and compliance requirements and will provide such information upon
request from Company. Objective evidence shall include, but is not limited to,
existing certification documents and certification inspection reports from Jabil
and each of its suppliers.
          4.4.1 Product Specific Certifications. Company is responsible for
maintaining all existing product certifications. Jabil shall comply, and shall
flow such requirement to its suppliers to comply, with any and all Product
specific, certification-related requirements such as: informing Company of the
source and manufacturing part number of every Component and validation that
Jabil’s processes are compliant to such certification requirements. Jabil shall
support all recertification requirements for all Product certifications. All
Product licenses and Product certifications shall be in Company’s name. In the
event that Company requires Product changes which result in Product
recertification, Company will bear any licensing and external testing fees for
all such Product certifications. In the event that Jabil requires Product
changes which result in Product recertification, Jabil will notify Company
immediately and bear any licensing and external testing fees for all product
certifications.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

11



--------------------------------------------------------------------------------



 



          4.4.2 Manufacturing Facility Specific Certifications. Jabil shall
support and maintain specific requirements related to the Product certification
requirements. Jabil shall bear any reasonable fees associated with these
pre-requisite site specific certifications. All pre-requisite site specific
certifications shall be maintained in Jabil’s name. In the event that Company
requires product or business changes which result in additional site specific
certifications by Jabil, Jabil shall promptly take all actions necessary to
comply with such requirements. In addition, Jabil shall promptly execute
documents and take such further action as Company shall reasonably request in
order to comply with any certification required by any customer or distributor
of Company.
          4.4.3 Records Retention. For a period of seven (7) years from delivery
of each Product (items produced under the engineering pilot (EP) cycles are
considered Product), Jabil shall maintain accurate and complete records for all
Products manufactured hereunder, including, but not limited to, all
configuration and engineering records. This shall include all records relating
to product traceability to ensure both forward and reverse traceability. Records
shall contain, as a minimum, all information relating to the following:

  •   Component lot certificates     •   Product (finished good) serial numbers
and as built configuration     •   Volume of Product units manufactured with
each production run     •   Location of each Product unit (for semi-finished and
finished Product)     •   Serial numbers for all Products associated with each
Purchase Order     •   All in-coming quality control (IQC), WIP,
post-production, and quality inspection data of each Product shipped     •   All
life testing units (minimum of 1 year is required)     •   All signed samples

          4.4.4 Articles Approval. Jabil shall conduct first article inspection
after any production stoppage and shall be governed by the Production Quality
Specification and Test Plan – General Requirements document included in the
Quality and Test Procedures. Company also requires first article inspection
builds during each EP cycle. Company further requires first article inspection
builds for all new engineering designs of Product, engineering changes of
Product, and Jabil initiated changes. Results of first article inspections
performed by Jabil shall be sent to Company quality representative within [*] of
completion. During the ramp up to production, Vendor will send to Company the
samples identified on Schedule 3 in the frequency, amounts, formats set forth
therein, and as amended from time to time by Company.
          4.4.5 Molding Parameter Instructions. Before the start of production
for each Product, Jabil and Company will jointly agree on molding parameter
instructions for each tool to insure optimum performance and quality. This
exercise shall be conducted in addition to Jabil’s adherence to Quality and Test
Procedures. Jabil shall coordinate with its molding team to insure the molds are
run according to the agreed upon parameters. Jabil will identify any methods to
improve the cost or efficiency for the molding process, but will seek Company’s
written approval before implementing any change in production. After it has been
reviewed and agreed upon by the Parties, the quality requirements will be
maintained and controlled through engineering change requests (ECR) and/or
engineering change notices (ECN). Components with no regrind allowed will have
that stated on the applicable part drawing.
          4.4.6 Product Precision. The R3 Product requires repeatable precision
to insure adequate overall system performance. Prior to Company’s issuance of
any Purchase Order for Jabil to build a tool for Company, Company will specify
critical dimensions and acceptable tolerance bounds, which will account for the
many complex factors that influence the final molded dimensions of the parts.
Jabil shall be responsible for tuning the machines to compensate for these
variations. To ensure that Components are conforming to the Specifications, as
conditions evolve over time, Jabil will sample and measure, on a daily basis or
at the frequency defined as per Production QC Plan – Roomba 3 Robot included in
the Quality and Test Procedures, the key parts to insure dimensional compliance.
If any batch of Components fails to comply with Specifications, the disposition
of the molded parts and units made with such non-conforming molded parts shall
be governed by the Production QC Plan – Roomba 3 Robot included in the Quality
and Test Procedures. Company reserves the right to determine final
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

12



--------------------------------------------------------------------------------



 



disposition of all non-conforming material.
          4.4.7 Secure Testing Facility. Jabil shall provide intellectual
property secure on-site facilities for Company’s final inspection quality
control team, as well as the necessary inspection technicians to assist during
inspections.
          4.4.8 Quality Test Plan Audits. Company and Jabil shall coordinate
with Jabil’s quality team to generate an audit plan that complies with the
detailed Quality and Test Procedures. Upon mutual agreement, this plan will
serve as the gold standard. This plan will be under ECR/ECN control.
          4.4.9 Signed Samples. Company will provide all necessary signed
samples before production of each Product.
          4.4.10 Random Inspections. Company, or its designated representative,
will perform final random inspections on all shipments according to the sampling
plan described in the Production Quality Specification and Test Plan – General
Requirements included in the Quality and Test Procedures. Sections 3.8 and 5
shall apply to any breach of warranty by Jabil.
     4.5 Returned Products. Jabil shall establish a program for analyzing
Product returns and for tracking Product return rates and failure types. Jabil
will utilize Company provided Return product information in such analysis and
tracking. Jabil shall provide objective evidence to demonstrate appropriate
corrective actions, as needed, to address Product Returns root cause.
     4.6 Recalls. If Company reasonably decides to, or is required by any
government authority or court of competent jurisdiction to, initiate a product
recall, withdrawal or field correction with respect to, or if there is any
governmental seizure of, any Product covered by the Jabil Warranty, Company will
notify Jabil of the details regarding such action, including providing copies of
all relevant documentation concerning such action. Jabil will assist Company in
investigating any such situation. All regulatory contacts that are made and all
activities concerning seizure, recall, withdrawal or field correction will be
coordinated and made by Company, and all communications in connection with any
recall, shall come solely from Company. If any such recall, withdrawal, field
correction or seizure is due to a Class Failure (as defined above), then the
rights, remedies and obligations under Sections 5.4 and 5.6 shall apply.
5 Warranty & Remedy.
     5.1 Jabil Warranty.
          5.1.1 Product Warranty. Jabil represents, warrants and covenants that:
(i) it will manufacture the Product in accordance with IPC-A 610 Class 2
workmanship standard, (ii) and that at the time of manufacture, the Product will
conform, in all material respects, to the Specifications and (iii) the Products
will be free and clear of all Encumbrances. The foregoing warranty
(collectively, the “Jabil Warranty”) shall apply to any Product that is repaired
or re-manufactured by or on behalf of Jabil under this Agreement during the
Warranty Period. This Product warranty is extended to, and may only be enforced
by, Company.
     5.2 Components Warranty. To the extent Jabil is permitted to do so under
applicable third party agreements, with respect to defects in Components,
Jabil’s sole and exclusive obligation will be to pass on to Company all
warranties from Component suppliers to the extent that they are transferable.
Jabil shall use Commercially Reasonable Efforts to ensure that all Assigned
Components used in the Product are procured from suppliers on the AVL, unless
otherwise agreed to by the Parties in writing. If Jabil incurs any cost in
assisting Company at Company’s request in pursuing and/or utilizing on Company’s
behalf any transferable supplier warranty (including any analysis associated
therewith), Jabil shall notify Company in writing in advance of incurring such
costs and Company shall reimburse Jabil accordingly for any such approved cost.
     5.3 Survival of Warranty. Product warranties will survive any inspection,
delivery, acceptance or payment by Company and be in effect for a period of [*]
from the date a Product is initially delivered to Company or to Company’s
designated carrier (such period, the “Warranty Period”).
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

13



--------------------------------------------------------------------------------



 



     5.4 Repair or Replacement of Defective Product. Jabil shall elect, in its
sole discretion, to repair, replace, or issue credit to Company in an amount
equal to the price paid by Company under applicable Purchase Order for, any
Non-Conforming Products caused by a breach of the warranty set forth in this
Section 5. Any such credit, repair or replacement shall be pursuant to Jabil’s
standard return material authorization process and procedure (“RMA”), pursuant
to which Company will request an RMA number from Jabil for such Non-Conforming
Product during Warranty Period and Jabil shall issue such RMA number within one
(1) business day following Company’s request. Company shall then consign the
Non-Conforming Products along with objective documentation of the applicable
breach of warranty and alleged defect (“Defect”), FOB Jabil’s repair facility
and specify the Jabil assigned RMA number. Jabil will promptly analyze such RMA
Product and provide notice of Jabil’s confirmation or rejection of the Defect to
Company within ten (10) days of receipt of such Product. If such Defect is
confirmed, then Jabil will repair, replace, or issue a credit to Company in an
amount equal to the price paid by Company under applicable Purchase Order for,
the Non-Conforming Products within twenty (20) business days of receipt by Jabil
of such Non-Conforming Products, and in the event the Defect is confirmed, Jabil
will reimburse Company for the reasonable cost of transporting the
Non-Conforming Products to Jabil’s designated facility and Jabil will deliver
the repaired or replacement Products FCA Company’s designated destination. If no
such Defect is confirmed by Jabil after seeking reasonable input from Company
regarding the alleged Defect, Company shall reimburse Jabil for all fees, costs
and expenses incurred to analyze and, if requested by Company, repair or replace
the non-defective Products and Company shall bear responsibility for all
transportation costs to and from Jabil’s designated repair facility.
     5.5 Class Failure. In the event that Jabil is notified in writing of a
detailed and complete description of Company’s basis of a Class Failure, Jabil
shall:
          5.5.1 Within 24 working hours of receipt of such notice, Jabil will
provide Company with a status report and details of a proposed interim solution
(or if Jabil disputes the basis for Class Failure, it shall provide written
notice to Company of same and any such dispute shall be resolved by the Parties
in accordance with the provisions of Section 25.13); and
          5.5.2 No later than five (5) business days following notification of
such Class Failure, provide Company with a root cause analysis and corrective
action plan (unless Jabil provides written notice of dispute of such
Class Failure as noted above).
In each of the foregoing cases, Company will make available such information and
assistance reasonably required to allow Jabil to conduct its root cause analysis
and to provide its corrective action plan.
     5.6 Remedies Due to Class Failure or Recall. In the event of a
Class Failure or recall of a Product solely caused by a Class Failure, then, in
addition to the rights, remedies and obligations under Section 5.4 with respect
to such Product, the following costs and expenses incurred by Company as a
direct result of the Class Failure or recall shall be borne by Jabil: (i) costs
of transport of affected Products between the Jabil facility and Company
facility; (ii) costs to re-inspect 100% of the rejected lots of batches/sorting
costs; (iii) costs of repair in Company’s production line; and (iv) [*] of the
reasonable out of pocket costs and expenses incurred as a direct result of
transporting the affected Products between Company and the end user or between
the end user and Jabil. Company shall provide all supporting documentation of
its incurred costs to Jabil before or along with its invoice for same and Jabil
will remit payment by forty-five (45) days receipt of same. If Jabil in good
faith disputes any such invoiced charges, Jabil will notify Company of the
disputed items in writing within said forty-five days.
     5.7 Third Party Repair and Re-Manufacture; Other Defects. Notwithstanding
anything to the contrary in this Agreement, Company may itself, or through a
third party, and at its own expense, repair or replace, or re-manufacture any
Product (whether or not such Product is defective) without any obligation or
liability to Jabil (such Company actions shall void the Jabil Product Warranty).
If Company wishes Jabil to undertake repair or replace Products that are
non-conforming due to reasons other than a breach by Jabil of its warranty
obligations hereunder, and Jabil agrees to perform such work, Jabil will provide
a quotation to Company for such work and the Parties will mutually agree on an
allocation of costs for the repair, replace and/or re-manufacture process prior
to Jabil performing such work.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

14



--------------------------------------------------------------------------------



 



     5.8 Limitation of Warranty.
          5.8.1 THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5 AND
16.2 ARE IN LIEU OF, AND JABIL EXPRESSLY DISCLAIMS AND WAIVES, ALL OTHER
WARRANTIES AND REPRESENTATIONS OF ANY KIND WHATSOEVER WHETHER EXPRESS, IMPLIED,
STATUTORY, ARISING BY COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE IN THE
TRADE OR OTHERWISE, INCLUDING COMPLIANCE WITH MATERIALS DECLARATION
REQUIREMENTS, ANY WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT OR MISAPPROPRIATION OF ANY RIGHT, TITLE OR INTEREST
OF ANY PARTY OR ANY THIRD PARTY. SECTIONS 5.4 AND 5.6 CONSTITUTE COMPANY’S SOLE
AND EXCLUSIVE REMEDY FOR A BREACH MADE BY JABIL OF THE JABIL WARRANTY. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, COMPANY UNDERSTANDS AND AGREES THAT IT
SHALL HAVE FULL AND EXCLUSIVE LIABILITY WITH RESPECT TO ANY PRODUCT, WHETHER FOR
PRODUCT DESIGN LIABILITY, PRODUCT LIABILITY, DAMAGE TO PERSON OR PROPERTY AND/OR
INFRINGEMENT OR MISAPPROPRIATION OF THIRD PARTY RIGHTS. NO ORAL OR WRITTEN
STATEMENT OR REPRESENTATION OUTSIDE OF THIS AGREEMENT BY EITHER PARTY, ITS
AGENTS OR EMPLOYEES SHALL CONSTITUTE OR CREATE A WARRANTY OR EXPAND THE SCOPE OF
ANY WARRANTY HEREUNDER.
          5.8.2 AT THE TIME OF DELIVERY TO JABIL, COMPANY SHALL BE RESPONSIBLE
FOR THE QUALITY OF CONSIGNED COMPONENTS. NOTWITHSTANDING THE FOREGOING, WITH
RESPECT TO ANY LOANED EQUIPMENT OR CONSIGNED COMPONENTS, COMPANY HEREBY
EXPRESSLY DISCLAIMS AND WAIVES ANY AND ALL OTHER WARRANTIES, OF ANY KIND
WHATSOEVER WHETHER EXPRESS, IMPLIED, STATUTORY, ARISING BY COURSE OF DEALING OR
PERFORMANCE, CUSTOM USAGE IN THE TRADE OR OTHERWISE INCLUDING ANY WARRANTY
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OR MISAPPROPRIATION OF
ANY RIGHT, TITLE OR INTEREST OF ANY PARTY OR ANY THIRD PARTY.
          5.8.3 JABIL’S WARRANTY SHALL NOT APPLY TO ANY PRODUCT THAT HAS BEEN
SUBJECTED TO TESTING FOR OTHER THAN SPECIFIED ELECTRICAL CHARACTERISTICS OR TO
OPERATING AND/OR ENVIRONMENTAL CONDITIONS IN EXCESS OF THE MAXIMUM VALUES
ESTABLISHED IN COMPANY’S APPLICABLE SPECIFICATIONS, OR TO HAVE BEEN THE SUBJECT
OF ANYONE OTHER THAN JABIL OR ITS AGENTS OR CONTRACTORS MISHANDLING, ACCIDENT,
MISUSE, NEGLECT, IMPROPER TESTING, IMPROPER OR UNAUTHORIZED REPAIR, ALTERATION,
DAMAGE, ASSEMBLY, PROCESSING OR ANY OTHER INAPPROPRIATE OR UNAUTHORIZED ACTION
OR INACTION THAT ALTERS PHYSICAL OR ELECTRICAL PROPERTIES. THIS WARRANTY SHALL
NOT APPLY TO ANY DEFECT IN THE PRODUCT TO THE EXTENT ARISING FROM ANY DRAWING,
DESIGN, SPECIFICATION, PROCESS, TESTING OR OTHER PROCEDURE, ADJUSTMENT OR
MODIFICATION SUPPLIED AND APPROVED BY COMPANY.
     5.9 ECO Upgrade. RMA’s for any engineering changes or upgrades under any
ECR or ECN upgrades will also be subject to the RMA process. Jabil will analyze
each ECR and ECN and provide a per unit upgrade/change cost and expected
completion and delivery date.
6 Limitation Of Liability
     6.1 EXCEPT WITH REGARD TO ANY LIABILITY THAT ARISES FROM A PARTY’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 19 OR A BREACH BY EITHER PARTY
OF ITS CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 16, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER
PERSON OR ENTITY UNDER ANY CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE, OR
OTHER LEGAL OR EQUITABLE CLAIM OR THEORY FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOODWILL OR BUSINESS PROFITS, LOST
REVENUE, WORK STOPPAGE, DATA
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

15



--------------------------------------------------------------------------------



 



LOSS, COMPUTER FAILURE OR MALFUNCTION, OR FOR ANY AND ALL OTHER OR EXEMPLARY OR
PUNITIVE DAMAGES WHETHER SUCH PARTY WAS INFORMED OR WAS AWARE OF THE POSSIBILITY
OF SUCH LOSS OR DAMAGE. THE FOREGOING SHALL NOT EXCLUDE OR LIMIT EITHER PARTY’S
LIABILITY FOR DEATH OR PERSONAL INJURY RESULTING FROM ITS NEGLIGENCE TO THE
EXTENT THAT SUCH LIABILITY CANNOT BY LAW BE LIMITED OR EXCLUDED. JABIL’S
MAXIMUM, AGGREGATE LIABILITY TO COMPANY DURING ANY IROBOT FISCAL YEAR DURING THE
TERM OF THIS AGREEMENT (PER SECTION 14) FOR CLASS FAILURES AND RECALLS SHALL NOT
EXCEED [*]; PROVIDED, HOWEVER, THAT, THE FOREGOING [*] CAP FOR CLASS FAILURES
AND RECALLS IS NOT APPLICABLE TO JABIL’S STANDARD WARRANTY REMEDY PROVIDED IN
SECTION 5.4, INCLUDING WITH RESPECT TO ANY PRODUCT THAT IS THE SUBJECT OF ANY
CLASS FAILURE OR RECALL. FURTHER, JABIL’S MAXIMUM, AGGREGATE LIABILITY TO
COMPANY DURING ANY IROBOT FISCAL YEAR DURING THE TERM OF THIS AGREEMENT (PER
SECTION 14) FOR INDEMNIFICATION UNDER SECTION 19 SHALL NOT EXCEED [*].
     6.2 Without affecting the rights and remedies which are identified as sole
and exclusive rights and remedies under this Agreement, Company retains all
rights expressly granted hereunder and any and all remedies herein expressly
conferred upon Company will be deemed cumulative with, and, except as expressly
set forth in this Agreement, not exclusive of, any other remedy conferred hereby
upon Company, and the exercise by Company of any one remedy will not preclude
the exercise of any other remedy available under this Agreement.
7 Delivery, Risk of Loss and Payment Terms. For purposes of this Agreement all
Product shipments shall be FCA Port of Origin (per Incoterms 2000). Title and
risk of loss for a Product will pass to Company (or to Company’s designee
invoiced by Jabil) FCA Port of Origin. For any shipments where Jabil is an
authorized agent of Company in completing the Shipper’s Export Declaration and
managing Company’s exports on behalf of Company, where the Company is the
exporter of record (Principal Party in Interest — PPI), the Company hereby
grants Jabil a limited power of attorney for the sole purpose of acting on its
behalf in managing such exports.
     7.1 Payment. Company shall pay Jabil all monies when due, including all NRE
Costs under this Agreement. Jabil shall invoice Company upon delivery FCA Port
of Origin. Payment of all invoices shall be net [*] from date of Jabil’s
invoice. Payment to Jabil shall be in U.S. Dollars and in immediately available
funds. In the event the invoice currency from a Jabil supplier is other than
U.S. dollars, the Parties will meet and agree in writing as to how pricing and
foreign currency would be handled. Such agreement will include provisions for
any changes in pricing resulting from purchases outside of U.S. Dollars (to be
reviewed in advance of each calendar quarter), a reconciliation process and
formula for realized foreign currency gains and losses, as well as the process
for obtaining and/or establishing applicable exchange rates, including the
applicable publications, websites and dates for same. Any equipment, tooling,
component, material or other goods or property, which is purchased by Jabil in
order to perform its obligations under this Agreement, shall become the property
of Company once Jabil is reimbursed for all NRE Costs, if any. Jabil shall
invoice Company for actual outstanding NRE Costs and other monies due at monthly
intervals (or such other intervals as deemed appropriate) during the term of
this Agreement and upon cancellation, termination or expiration of this
Agreement. Jabil agrees to request advance written approval from Company should
resource requirements, and thereby NRE Costs, increase materially relative to
estimated NRE Costs initially agreed by the Parties. Upon such request, Jabil
shall provide to Company reasonably detailed supporting documentation and/or
descriptions of the NRE Costs for which Jabil seeks reimbursement. Company is
not obligated to accept any additional reimbursement request from Jabil. Tooling
prices do not include FCA Port of Origin transportation cost. All pricing files
provided by Jabil will be based on FCA Port of Origin.
     7.2 Taxes. Company shall be responsible for all federal, foreign, state and
local sales, use, excise and other taxes (except taxes based on Jabil’s income),
all delivery, shipping, and transportation charges and all foreign agent or
brokerage fees, document fees, custom charges and duties.
     7.3 Disputed Invoices. If Company in good faith disputes any invoiced
charges, Company will notify Jabil of the disputed items in writing within [*]
from date of invoice. A “good faith” invoice dispute is one under which the
invoice contains an error on quantity, pricing or any line-item as compared to
the Company Purchase Order accepted by Jabil.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

16



--------------------------------------------------------------------------------



 



     7.4 Reservation of Rights. Any payments made by Company under the
Agreement, and any acceptance of Products, will be without prejudice to
Company’s right (i) to subsequently claim that it has overpaid Jabil; no such
claim to be made following three hundred sixty five (365) calendar days from the
date of invoice payment, or (ii) to require Jabil to remedy any deficiencies
during the Warranty Period in Jabil’s performance as provided in Section 5 of
this Agreement.
8 Import and Export Company shall be the importer of record for all Product
shipments and shall be responsible for obtaining any required import licenses
necessary for Company to import Product and/or receive shipments of Product from
Jabil or its designated carrier, any U.S. Federal Communications Commission’s
identifier, if applicable and any other licenses required under US or foreign
law applicable to Company’s obligations under this Agreement. Jabil shall be
responsible for obtaining any required export licenses necessary for Jabil to
ship Product, including certificates of origin, manufacturer’s affidavits and
any other licenses required under US or foreign law applicable to Jabil’s under
this Agreement. Company agrees that it shall not knowingly require Jabil to ship
or deliver any Product, assembly, component or any technical data or software
which violate any export controls or limitations imposed by the United States or
any other governmental authority, or to any country for which an export license
or other governmental approval is required at the time of export without first
obtaining all necessary licenses and approvals and paying all duties and fees.
Upon request, Company shall communicate to Jabil whether Product is controlled
for export by the U.S. Department of State, or the U.S. Department of Commerce,
and provide the appropriate corresponding export control number(s). Each Party
shall be responsible for securing all applicable licenses, certifications,
approvals and authorizations that are necessary for such Party to comply with
applicable import and export laws, rules and regulations for the shipment and
delivery of the Product under this Agreement. Company shall also be responsible
for complying with any legislation or regulations governing the importation of
the Product into the country of destination and for payment of any duties
thereon. Jabil accepts responsibility for factory and container security until
such time as the container/merchandise is delivered FCA Port. Jabil will
immediately report container seal changes and reason for changes to the
Company’s destination Distribution Center Manager.
9 Cost Management.
     9.1 Cost Summary and Management. The cost summary set forth on Schedule 2,
prepared by Jabil, contains a detailed SKU-level (SKU as defined by Company)
cost summary, Incoterm FCA Port of Origin, complete with all formulas and
assumptions, to provide full access and visibility to all component, labor,
assembly and mark-up costs. The cost agreed upon as of the Effective Date will
be in effect until [*] and will not increase during that time period, except as
provided in Section 9.2. Each calendar year (starting with [*]), the Parties
shall meet from time to time on an executive level as required, but no less than
on an annual basis, on or before [*], to identify cost reduction opportunities
where each Party will share overall financial objectives of the on-going
relationship between the Parties. Prices agreed upon at that time will be based
on a written, Company volume projection on a SKU based level of its Product
requirements for each calendar year and will be in effect for 12 months,
starting on the first day of the upcoming iRobot fiscal year, and ending on the
last day of that iRobot fiscal year and will not increase during that time,
except as provided in Section 9.2. In support of Company’s annual operation plan
(AOP) process, Jabil shall provide budgetary, non binding Product pricing to
Company no later than [*] of each year during the Term. Jabil shall at all times
employ an [*] approach to cost management and pricing of Components, Products
and the Manufacturing Services to review Sustainable and Competitive Pricing
opportunities for the Products and Manufacturing Services provided to Company
under this Agreement. For purposes of this Agreement, the phrase “Sustainable
and Competitive Pricing” means stable pricing over time for the Products and
Manufacturing Services provided to Company under this Agreement that is
favorable against that which could be reasonably attained from other contract
manufacturers for comparable volumes of substantially similar products and
comparable manufacturing services for customers similarly situated in similar
markets taking into account all applicable state, local and federal regulations
and licensing requirements. For purposes of this Agreement, the term [*] means
providing detailed Jabil [*] to Company which includes; [*] (in place as of the
Effective Date).
     9.2 Price. The Price for each Product is set forth in Schedule 2 or the
price identified in Jabil’s Purchase Order Acknowledgment where Schedule 2 has
not yet been updated between the Parties despite the Parties’ mutually agreement
on price change (the “Product Price”), and includes the complete price for such
Product, including the fully-costed bill of materials, Jabil’s Gross Margin (as
defined in Schedule 2), and any and all
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

17



--------------------------------------------------------------------------------



 



other added fees and costs related to the Manufacturing Services. The initial
price for each Product shall remain in effect during the period beginning on the
Effective Date and ending on [*]. New [*] pricing for each Product following [*]
shall remain in effect for [*] from implementation of such new pricing. [*].
     9.3 [*]
     9.4 Cost Reduction Efforts. Company and Jabil shall pursue continuous cost
reduction initiatives to ensure that available Sustainable and Competitive
Pricing opportunities are reviewed. Such initiatives may include supply chain
redesign, review of available Component suppliers, improved logistics solutions,
manufacturing processes and test efficiency/elimination improvements, and, if
necessary, process(es) and any Company-product redesign. Commencing [*], the
Parties will target [*] total cost reduction on released and active Products per
year for the first [*] of the life of each new Product. Jabil will demonstrate
cost reduction improvements and report such results to Company [*] as part of a
rolling cost management process with a [*] outlook for each Product.
     9.5 Cost Reduction Sharing. Any cost reductions gained through Jabil’s
suggestions, whether during a quarterly cost reduction effort review or during
the interim thereof, shall be [*], starting from the date of implementation of
such change, and ending at implementation of new pricing following the next
annual cost review. Upon implementation of the new pricing, [*]. Jabil is
expected to make reasonable efforts to implement cost reduction changes
(irrespective of who initiated changes) as early as possible. Jabil is expected
to provide full account of change implementation, timeline for implementation
and the rationale.
     9.6 Source Transparency. Jabil will submit a full list of suppliers to
Company for each Product at the time of any cost summary submittal, along with
the supplier part number (in case of Generic Components). Jabil will submit
every supplier or part number change to Company for Company’s approval before
such change goes into effect.
     9.7 Cost Transparency. COGS (Cost Of Goods Sold) is a key factor in Company
engaging Jabil to produce and deliver the Product. So that Company has full
visibility to the current and ongoing status of Jabil’s COGS, Jabil will provide
updated costing in the agreed upon format within five (5) business days of any
change submittal. If Jabil fails to provide cost impact information within five
(5) business days after any Company Specification changes, Company will consider
the lack of response to mean that there is no cost impact. Any cost change would
be considered valid only after Company’s approval. No less frequently then
semi-annually, Jabil will, upon Company’s request, provide a microeconomic
report that includes status of all suppliers/vendors/components, along with
Jabil risk mitigation plan addressing all identified microeconomic risks.
10 Tooling and fixtures.
     10.1 Company shall own any and all tooling, fixtures, molds, equipment,
software and firmware made available to Jabil by Company, developed for or on
behalf of Company, or otherwise paid for by Company (“Company Tooling”). Jabil
may manufacture, have manufactured, and use the Company Tooling only to perform
the Manufacturing Services under the Agreement and shall use and treat the
Company Tooling with a high degree of care, and in any case no less than the
same degree of care it would for its own equipment, tooling, molds or supplies.
Jabil shall attach an identifying label showing Company’s ownership in a
conspicuous place on each unit of Company Tooling, if possible, and shall secure
and segregate the Company Tooling in such fashion to clearly identify the
Company Tooling as the property of Company. Jabil shall maintain the Company
Tooling, at its own expense, in efficient working order and good repair based on
reasonable wear and use, and otherwise in accordance with Company’s
instructions. Jabil shall keep all Company Tooling free of any Encumbrances, and
shall not transfer any Company Tooling, or any rights in the Company Tooling to
any Person.
     10.2 Jabil shall deliver all Company Tooling to Company or Company’s
designee, or at Company’s request, make available for pickup, upon the
termination or expiration of this Agreement, or upon Company’s earlier request.
Jabil shall execute documents and take such further action as Company shall
reasonably request to protect Company’s interest in the Company Tooling. Jabil
will at Company’s expense of Jabil deliver to Company any of the above mentioned
tooling within fifteen (15) days upon Company’s written request. Jabil will
adhere to the
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

18



--------------------------------------------------------------------------------



 



record keeping of Company Tools in accordance with Company requirements set
forth in Section 4.4.3 or as otherwise described on Schedule 1. Jabil shall make
such records available for inspection by Company or Company’s designee Jabil
upon Company’s reasonable request.
11 Forecast, Purchase Orders; Change Orders, Rescheduling and Cancellation.
     11.1 Forecast. Company will provide to Jabil, on a monthly basis, a
non-binding, rolling 180 day (6 months) planning forecasts at a core robot level
and on a SKU based level, indicating Company’s monthly Product requirements, as
amended by Company from time to time (each, a “Forecast”).
     11.2 Purchase Orders. Company will issue orders for Products hereunder
using its standard form of purchase order (“Purchase Order”). Each Purchase
Order will identify the applicable Product by SKU, quantity, mutually agreed
price denominated in US currency, delivery terms, and other customary terms.
Such Purchase Orders will be issued by Company at least [*] prior to the
requested delivery date set forth in each such Purchase Order.
     11.3 Purchase Order Acknowledgment. Jabil will notify Company
electronically within one (1) business day if it utilizes EDI, or if in writing,
within two (2) business days of receipt of a Purchase Order (a “Purchase Order
Acknowledgment”), and inform Company in writing of any reason Jabil is unable to
meet a requested delivery date or any other Purchase Order requirements. All
orders are subject to Jabil’s acceptance and any rejection notice shall specify
the basis for in such notice. The absence of Jabil’s written notice of Purchase
Order acceptance constitutes acceptance of the Purchase Order including Jabil’s
obligation to manufacture and supply to Company amounts of Product as set forth
on the Purchase Order in accordance with the terms and conditions of this
Agreement; provided however, Company has notified Jabil in writing or by
electronic mail that Jabil has not yet provided its Purchase Order acceptance
and Jabil has not responded to such notice within one (1) business day of
receipt thereof.
     11.4 Changes to Forecast: At any time, prior to the issue of a Purchase
Order, Company may reschedule and/or cancel any forecast demand.
     11.5 Changes to Manufacturing Services, Packaging and Shipping
Specifications and Test Procedures. Company may, in writing, request a change to
the Manufacturing Services, Packaging and Shipping Specifications and Test
Procedures at any time. Jabil will analyze the requested change and provide
Company with an assessment of the effect that the requested change will have on
cost, manufacturing, scheduling, delivery and implementation. Company will be
responsible for all costs associated with any accepted changes. Any such change
shall be documented in a written change order and shall become effective only
upon mutual written agreement of both Parties to the terms and conditions of
such change order, including changes in time required for performance, cost and
applicable delivery schedules.
     11.6 Production Increases, Rescheduling Delivery. Company may, in writing,
request increases in production volume or acceleration of open Purchase Order at
any time. Jabil will analyze the request and determine if it can meet the
requested increase within the required Lead-time, provided, however, that Jabil
must meet any and all increases up to [*] of the production volume for a
Purchase Order for requests that include at least [*] of the original Purchase
Order Lead-Time; subject to quantities authorized by Company in Material
Authorizations issued to Jabil (the “Minimum Production Increase”); (for
example, if Purchase Order quantity is [*] and Company requests increase of [*],
the increased quantity shall equal [*] for a total quantity of [*] under the
applicable Purchase Order). If Jabil is unable to satisfy or comply with
Company’s requested increase in production volume within the requested time
frame for delivery, Jabil will provide the reasons preventing Jabil from
satisfying the requested increase within five (5) business days after receipt of
Company’s request. Any such change shall be documented in a written change order
and shall become effective only upon mutual written agreement of both Parties to
the terms and conditions of such change order, including changes in time
required for performance, cost and applicable delivery schedules. Jabil shall
utilize its global supply network to assess availability of shared material
across accounts to minimize instances in which Jabil is unable to meet an
increase in a Purchase Order quantity requested by Company. It is further
understood that Company will not incur additional charges due to Jabil’s
decision to meet an accelerated delivery schedule or request for increased
quantities by utilizing Generic
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

19



--------------------------------------------------------------------------------



 



Components from another account’s material.
     11.7 Product Configuration Changes and Engineering Changes. Company may
request configuration or engineering changes to a Product in writing at any
time. Jabil will analyze the request and determine if it can meet the requested
changes within the required Lead-time. If Jabil can satisfy the requested change
it will provide Company within five (5) business days after receipt of the
configuration or engineering request notice, a notice of acceptance of the
requested changes. In the event that any requested change in the form, fit or
function or Specification of any Product results in a significant increase in
the cost of such Product, or in the length of time required for the manufacture
or delivery thereof, then Jabil shall provide Company with a detailed cost
analysis regarding such requested change using [*] as contemplated under
Section 9.1. Following Company’s acknowledgment of such detailed cost analysis,
the Parties will negotiate in good faith an equitable adjustment to the price of
such Product and/or expected changes to the delivery schedule for such Product.
If Jabil is unable to satisfy or comply with Company’s requested changes within
the requested time frame for delivery, Jabil will provide the reasons preventing
Jabil from satisfying the requested increase within five (5) business days after
receipt of Company’s request. Any such change shall be documented in writing and
shall become effective only upon mutual written agreement of both Parties of the
terms and conditions of such change, including changes in time required for
performance, cost (including cost of materials on hand or on order in accordance
with original Purchase Order) and applicable delivery schedules.
     11.8 Treatment of Obsolete/End-of-Life Material. Upon receiving notice from
Company of an engineering change or that any Product, component or assembly has
become obsolete or has reached end-of-life Jabil will, within a reasonable
period after receiving such notice, provide Company with an analysis of
Company’s liability to Jabil for components and materials acquired or scheduled
to be acquired to manufacture such Product. Company’s liability shall include
the price of finished Product and Jabil’s costs (including cancellation fees and
charges), plus applicable margin, of WIP, safety stock components and materials
and components and materials on hand or on order within applicable Lead-times.
Jabil will use Commercially Reasonable Efforts to assist Company in minimizing
Company’s liability by taking the following steps:

  •   As soon as is commercially practical reduce or cancel Component and
material orders to the extent contractually permitted.     •   Return all
Components and materials to the extent contractually permitted.     •   Make all
Commercially Reasonable Efforts to sell Components and materials to third
parties; provided, however, that Company shall approve any such sale for
Components and consigned items that Company identifies in writing as having
“exclusive rights.”     •   Assist Company to determine whether current WIP
should be completed, scrapped or shipped to Company or its designee “AS-IS.”

     11.9 Rescheduled Delivery out, reduction of quantity, and Cancellation of
Orders. Company may request Jabil to reschedule the delivery date for any
Product, decrease quantity on open Purchase Order, and cancel pending Purchase
Orders in accordance with this Section. The charges to Company for deferring
delivery of a Purchase Order, reducing quantity or cancellation of a Purchase
Order are outlined below:

          Days Prior to   Reschedule   Cancellation Delivery Date   Terms  
Liability
0-30 Days
  Jabil is not obligated to adhere to the request, but must consider each
request in good faith.   Company may not cancel a Purchase Order to be delivered
within 30 days of the applicable delivery date without full payment to Jabil for
the Purchase Order; provided however, Company may cancel a Purchase Order in the
event it simultaneously issues a new one for the same quantity, but a different
part

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

20



--------------------------------------------------------------------------------



 



          Days Prior to   Reschedule   Cancellation Delivery Date   Terms  
Liability
 
      number and in such event Company will be liable for any material on hand
or on order, non-cancelable and non-returnable materials (to the extent issued
under a Material Authorization by Company or its Purchase Order ), and
applicable labor charges for WIP, plus margin for any portion of the canceled
Purchase Order that cannot be used to fulfill the new Purchase Order.
 
       
31-56 Days from
original delivery
date
  Company may reschedule out the delivery up to [*] of the original quantity,
reduce quantity or cancel the order, provided such rescheduling is within thirty
(30) days of the original delivery date. Company may only reschedule one time
per each Purchase Order. Jabil will consider requests for rescheduling above
said [*] on an individual basis.   Material on hand or on order, non-cancelable
and non-returnable materials (to the extent issued under a Material
Authorization by Company or its Purchase Order ), and applicable labor charges
for WIP, plus margin, provided, that such liability applies only to the extent
that Jabil is unable to reallocate such material to any existing Purchase Order
of Company.

Reschedules in excess of the maximum deferred quantity or period (set forth
above) will be considered cancellations and subject to applicable cancellation
charges. Except as provided in Section 9.2, any reschedule out of a delivery
date, reduction of quantity and/or cancellation of a Purchase order (in whole or
in part) will not affect the current [*] Product Price.
12 Logistics. Jabil will maintain control over all Products while in Jabil’s
care, custody, and control. Jabil shall cooperate with Company and its suppliers
and logistics services providers. Jabil will provide relevant and necessary
information to Company relating to receipt, storing and shipment of Products.
Jabil will coordinate with Company personnel, Company logistics services
providers, and Company customers to execute the shipment of Products as
instructed by Company.
     12.1 Receiving. From time to time Company may ship Components, including
batteries and Integrated Circuits (IC’s, processors) directly to Jabil. Jabil
will verify actual quantities and SKU’s of such Components received as compared
to the quantities and SKU’s indicated on the shipping documents, process the
Components into their inventory system, and notify Company of the quantity
actually received by SKU. Jabil will also indicate any exceptions, at the time
of reporting the receipt, as related to over, short or damage. The reporting of
receipts and exceptions is made to Company.
     12.2 Storage and maintenance of inventory. All Products and Components will
be stored in a manner to maintain inventory control and to prevent damage. Jabil
will maintain inventories and locations of Company Products and Components on
their own perpetual inventory and/or warehouse management system.
     12.3 Physical inventory audit.
     12.3.1 On a quarterly basis Jabil will arrange a cut-off date for and
complete a physical inventory audit of all Consigned Components. Because the
integrated circuit (IC) Components contain valuable intellectual property of
Company, there is no shrinkage allowance for such Components. Variances will be
identified
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

21



--------------------------------------------------------------------------------



 



and reported to Jabil by Company within 30 days of the physical inventory.
Within 30 days of being notified of any such variance, Jabil shall provide
Company with a written report that explains the variance and, if requested by
Company, the Parties will meet to discuss same. Jabil will be responsible for
reimbursement of any such verified variances reported and invoiced by Company.
All other Consigned Components are subject to a shrinkage allowance of [*] of
the volume of such Component or Product received during the three month period
immediately prior to the physical inventory audit.
          12.3.2 On a quarterly basis Jabil will arrange a cut-off date for and
complete a physical inventory audit of all finished Products that have passed
the applicable quality inspections, but remain unshipped and in Jabil’s
possession at the end of such quarter. Jabil shall deliver such audit report to
Company by the fifth (5th) business day immediately following the end of each
Company Quarter End.
     12.4 Shipping to Company locations. Most of the Products are designed to
withstand a maximum of two pallet high floor storage. Components, including
chips and batteries must be single stacked on the floor or stored in pallet
racks. Company may direct Jabil to ship to specific Company locations and
distributions centers such as, but not limited to, Sumner, WA; Mississauga, ON,
Canada; and Rotterdam, Netherlands. Incoterms for sale to Company are FCA Port
(or airport) of Origin. Company will select the freight forwarder and
communicate local contacts to Jabil. Based on selection of forwarder or ocean
carrier, Company will specify the Port of Origin. Company will be responsible
for paying the transportation costs from the origin port or airport to the
destination, Jabil will arrange empty container delivery in accordance with the
shipping schedule communicated to Jabil by Company. Upon receipt of container,
Jabil will inspect the container for any signs of damages to flooring, any holes
in the roof or side of the containers, and any sign of tampering with the
latching device (tampering to include drilling out rivets and replacing the
rivets with bolts). If the container has holes, damages or signs of tampering
Jabil will request a replacement container. Products will be loaded on the
container, floor stacked, in a manner to prevent damage and to fully utilize the
container. Jabil shall adhere to any specific pallet configuration requested and
provided by Company. If there is a requirement to ship on wooden pallets, then
the pallets must meet the guidelines of ISPM15 and be appropriately marked,
indicating the pallets meet the standards. Company will be responsible for the
costs associated with purchasing these pallets. Containers must be sealed with a
cargo seal that meets or exceeds ISO/PAS 17712:2006.
     12.5 Direct shipment to Company Customers. From time to time, Company may
direct Jabil to arrange for shipping directly to Company’s customers in
accordance with specific Incoterms identified by Company at that time. The
container inspection requirements and pallet requirements under Section 12.4
shall apply to any shipments directly to Company’s customers.
13 Duty to Mitigate Costs. Both Parties shall, in good faith, undertake
Commercially Reasonable Efforts to mitigate the costs of termination, expiration
or cancellation. Jabil shall make Commercially Reasonable Efforts to cancel all
applicable component and material purchase orders and reduce component inventory
through return for credit programs or allocate such components and materials for
alternate Company programs if applicable, or other customer orders provided the
same can be used within thirty (30) days of the termination date.
14 Term. Unless earlier terminated as provided in Section 15 below, the term of
this Agreement shall commence on the Effective Date and shall continue until the
third anniversary thereof (the “Initial Term”), and shall automatically renew
for successive three-year term (each, a “Renewal Term”) unless at anytime
following the Initial Term Jabil or Company provide written notice to the other
of its intent to terminate this Agreement at least fifteen (15) months prior to
the termination date set forth in its notice.
15 Termination. This Agreement may be terminated as follows:
     15.1 Termination for Cause. Either Party may terminate this Agreement based
on the material breach by the other Party of the terms of this Agreement,
provided that the Party alleged to be in material breach receives written notice
setting forth the nature of the breach at least thirty (30) days prior to the
intended termination date. During such time the Party in material breach may
cure the alleged breach and if such breach is cured within such thirty (30) day
period, no termination will occur and this Agreement will continue in accordance
with its terms. If such breach shall not have been cured, termination shall
occur upon the termination date set forth in such notice.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

22



--------------------------------------------------------------------------------



 



     15.2 Termination for Bankruptcy/Insolvency. Upon the happening of any of
the following events with respect to a Party, except as otherwise prohibited by
the United States bankruptcy laws, this Agreement may be terminated immediately:
          15.2.1 The appointment of a receiver or custodian to take possession
of any or all of the assets of a Party, or should a Party make an assignment for
the benefit of creditors, or should there be an attachment, execution, or other
judicial seizure of all or a substantial portion of a Party’s assets, and such
attachment, execution or seizure is not discharged within thirty (30) days.
          15.2.2 A Party becomes a debtor, either voluntarily or involuntarily,
under Title 11 of the United States Code or any other similar law and, in the
case of an involuntary proceeding, such proceeding is not dismissed within
thirty (30) days of the date of filing.
          15.2.3 The dissolution or termination of the existence of a Party
whether voluntarily, by operation of law or otherwise.
     15.3 Termination Consequences.
          15.3.1 If this Agreement is terminated for any reason, Company shall
not be excused from performing its obligations under this Agreement with respect
to payment for all monies due Jabil hereunder in connection with activities
occurring prior to termination or expiration of this Agreement including fees,
costs and expenses incurred by Jabil up to and including the effective date of
such termination or expiration in accordance with this Agreement. The following
Sections 3.8, 3.10.4, 4.4.3, 4.6, 5.1, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 6, 7, 8,
10.2, 13, 15.3, 15.4, 16, 17.1, 17.2, 17.3, 17.4, 18, 19, 23 and 25 shall
survive the expiration, cancellation or termination of this Agreement.
          15.3.2 All Purchase Orders acknowledged by Jabil prior to the
Termination Effective Date will be fulfilled pursuant to and subject to the
terms of this Agreement, even if the delivery dates of Products under such
Purchase Orders are after such Termination Effective Date, not to exceed ninety
(90) days from said Termination Effective Date. The provisions of Section 3.9
shall not apply to deliveries made after the Termination Effective Date.
          15.3.3 Termination Charges. Upon termination, expiration or
cancellation of this Agreement for any reason, Jabil shall submit to Company
within (a) 60 days from the effective date of such termination or expiration an
invoice for all amounts properly due and payable as set forth in this
Section 15.3.3. Jabil’s invoice for such charges shall be based upon validated
and actual costs incurred by Jabil up to the date of termination, expiration or
cancellation (the “Termination Effective Date”) and shall also include the
following: (i) to the extent authorized in writing by Company, actual
out-of-pocket costs incurred by Jabil accrued after the Termination Effective
Date and directly resulting from such termination; and (ii) applicable Gross
Margin except for termination by Company for Jabil’s breach pursuant to
Section 15.1. Jabil will provide to Company all information reasonably necessary
to confirm the costs, expenses and applicable margin. To the extent that Jabil
cannot mitigate its costs as set forth in Section 11.8 above, upon termination,
expiration or cancelation, for any reason, Company’s obligation shall be to pay
the following amounts:

  •   The applicable Product Price for the Product of which Jabil has completed
manufacture prior to the Termination Effective Date pursuant to an issued
Purchase Order or Material Authorization for which payment has not been made;

  •   Reimbursements for Components, subassemblies and work-in-process at the
time of Termination Effective Date which were purchased, or ordered, or work had
commenced, as applicable, pursuant to issued Purchase Orders or Material
Authorizations, plus applicable Gross Margin; provided however, that no Gross
Margin will apply if this Agreement is terminated by Company for Jabil’s breach
pursuant to Section 15.1;

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

23



--------------------------------------------------------------------------------



 



  •   Jabil’s reasonable cancellation costs incurred for Components and
subcontracted services that Jabil had on order on behalf of Company on the
Termination Effective Date (in each case) pursuant to issued Purchase Orders or
Material Authorizations; and

  •   Jabil’s cost of equipment or tooling purchased by Jabil specifically for
the Manufacturing Services related to Product and, to the extent authorized in
writing by Company under the terms and conditions of this Agreement, any costs
incurred by Jabil under this Agreement. All goods, equipment or tooling for
which Company shall have paid 100% of Jabil’s incurred cost or more shall be
held by Jabil for Company’s account and Company may arrange for its acquisition
of them on AS-IS, WHERE-IS basis.

          15.3.4 Return of Product and Materials Supplied by Company. Except as
needed subject to Section 15.4, upon the Termination Effective Date for whatever
reason, Jabil shall immediately deliver to Company or its designee all Product,
Specifications, Components, packaging materials and other materials purchased by
or on behalf of Company and all other materials or supplies provided by Company.
Jabil shall also deliver to Company or its designee all Product produced
hereunder, and shall invoice Company in accordance with the terms of
Section 7.1.
     15.4 Transition Assistance. Upon Termination Effective Date, Jabil will
reasonably support Company in making an orderly transition to a successor third
party manufacturer during a period lasting no longer than six (6) months (the
“Transition Period”). During such Transition Period, (a) Jabil shall provide, in
a timely and professional manner, services reasonably necessary to transition
the Manufacturing Services to a successor third party manufacturer; and (b) all
of the terms and conditions of this Agreement shall continue to be in full force
and effect, including Manufacturer’s obligations to continue providing the
Manufacturing Services (except for accepting any further Company Purchase
Order). In addition, Jabil shall provide such technical assistance to Company or
its designated third party manufacturer, as Company may reasonably request in
connection with such transition. At the end of such Transition Period, or upon
Company’s earlier request, Jabil shall deliver to Company, or to Company’s agent
all tooling, fixtures, Components, Products (including WIP), tangible
embodiments of Company’s Proprietary Information and Technology and all
documentation and materials related to the Products.
16 Confidentiality.
     16.1 Confidentiality Obligations. The terms and conditions of the
Non-Disclosure Agreement, as amended in this Section 16, are hereby incorporated
by reference into, and made a part of this Agreement. The Parties hereto agree
to the following amendments and modifications of the Non-Disclosure Agreement:
     16.1.1 The defined term “Proprietary Information” in Section 1.1 of the
Non-Disclosure Agreement is hereby amended as follows:
     By adding the following Section 1.1.3
“The AVL, Bill of Material, Specifications, Forecasts, Orders, Quality and Test
Procedures, Fee and Price Schedule, software, firmware, hardware, technology and
any documentation related to the foregoing or to any Product that is disclosed
or made available by iRobot will be deemed the Proprietary Information of iRobot
even if not so marked or identified.”
     By adding the following Section 1.1.4
“Any Jabil Technical Manufacturing Information that is disclosed or made
available by Jabil will be deemed the Proprietary Information of Jabil even if
not so marked or identified.”
     16.2 Employees, Agents and Representatives. Each Party represents and
warrants to the other that it has adopted policies and procedures with respect
to the receipt and disclosure of confidential or proprietary information, such
as the Proprietary Information and Technology with its employees, agents and
representatives.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

24



--------------------------------------------------------------------------------



 



Each Party represents and warrants to the other Party that it will cause each of
its employees, agents and representatives to maintain and protect the
confidentiality of the other Party’s Proprietary Information and Technology
pursuant to the terms and conditions of the Non-Disclosure Agreement.
     16.3 Return of Proprietary Information and Technology. Upon expiration or
termination of this Agreement, or at any time upon written request by the other
Party, each Party shall return to the other Party all Proprietary Information
and Technology received from the other Party, including all copies thereof, to
the other Party or, with such other Party’s written consent, destroy all such
Proprietary Information and Technology. All use of such Proprietary Information
and Technology by a Party shall cease on such termination or request for return.
At the disclosing Party’s option, receiving Party shall also provide written
certification of its compliance with this Section 16.3.
     16.4 Company retains all rights and all remedies with respect to its
Proprietary Information as provided in the Non-Disclosure Agreement (as amended
herein) and under Section 25.13 below expressly conferred upon Company, and such
rights and remedies will be deemed cumulative with, and, except as expressly set
forth in the Non-Disclosure Agreement and Section 25.13, not exclusive of, any
other remedy conferred hereby, or by law or equity upon Company, and the
exercise by Company of any one remedy will not preclude the exercise of any
other remedy available under the Non-Disclosure Agreement or Section 25.13.
17 Intellectual Property Rights.
     17.1 Jabil Existing Intellectual Property.
          17.1.1 Except for the license rights granted to Company under this
Section 17.1.1, Jabil shall retain all right, title and ownership to any and all
Jabil Existing Intellectual Property and all Intellectual Property Rights
therein.
          17.1.2 Jabil shall not incorporate any Jabil Existing Intellectual
Property into any Products or Deliverables without Company’s prior written
approval. Upon full payment of all monies due and owing for applicable Products
and Deliverables, to the extent any Jabil Existing Intellectual Property is
incorporated by or on behalf of Jabil within or used by or on behalf of Jabil in
connection with any Product or Deliverable, Jabil hereby grants to Company a
non-exclusive, royalty-free, fully paid up, worldwide, transferable, perpetual,
license under all of its Intellectual Property Rights in or to the Jabil
Existing Intellectual Property for Company to use, sell, test, improve, support
and distribute the Products or Deliverables provided by Jabil hereunder, and to
the extent Jabil incorporated any Jabil Existing Intellectual Property into any
Product or Deliverable without Company’s written approval, to make, have made,
sell, offer for sale, import, use, reproduce, modify, adapt, display,
distribute, and make the Product; provided however, that no license to the Jabil
Technical Manufacturing Information shall be granted under this Section 17.1.2.
     17.2 Jabil Created Intellectual Property.
          17.2.1 Except for the license rights granted to Company under
Section 17.1.1, Jabil shall retain all right, title and ownership to any and all
Jabil Created Intellectual Property and all Intellectual Property Rights
therein.
          17.2.2 Upon full payment of all monies due and owing for applicable
Products, Jabil hereby grants to Company a non-exclusive, royalty-free, fully
paid up, worldwide, perpetual, irrevocable license under all of its Intellectual
Property Rights in or to the Jabil Technical Manufacturing Information developed
under this Agreement that is unique to the Products for Company’s internal use
and the use by third party suppliers or manufacturers on behalf of Company to
develop, design, improve, test and support the Products.
          17.2.3 Any such unique Jabil Technical Manufacturing Information will
be used by Jabil solely for the design, development, testing and manufacturing
of Products for Company.
     17.3 Company Intellectual Property. Company shall retain all right, title
and ownership to any and all
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

25



--------------------------------------------------------------------------------



 



Company Intellectual Property and all Intellectual Property Rights therein.
     17.4 Newly Created Intellectual Property.
          17.4.1 The Newly Created Intellectual Property constitutes “works made
for hire” for Company, and Company will be considered the author and will be the
owner of the Newly Created Intellectual Property and all Intellectual Property
Rights therein or related thereto. If any Newly Created Intellectual Property
does not qualify for treatment as “works made for hire,” or if Jabil retains any
interest in any Newly Created Intellectual Property for any other reason, Jabil
hereby grants, assigns and transfers, and will grant, assign and transfer, to
Company all ownership and interest in such Newly Developed Intellectual
Property, including without limitation any and all Intellectual Property Rights
in and to any Newly Created Intellectual Property or that claim or cover any
Newly Created Intellectual Property. Jabil acknowledges that all personnel
performing Manufacturing Services for Company under this Agreement have executed
appropriate agreements with Jabil so that Jabil may fulfill Jabil’s obligations
under this Section 17. Jabil agrees to execute any documents of assignment or
registration requested by Company relating to any and all Newly Created
Intellectual Property. Jabil agrees to cooperate fully with Company, both during
and after the engagement, with respect to the procurement and maintenance of
Intellectual Property Rights in or related to Newly Created Intellectual
Property.
          17.4.2 During the Term plus any period of support that may survive
termination or expiration of this Agreement, Jabil agrees to inform Company of
any Newly Created Intellectual Property.
     17.5 Trademark Usage. Nothing in this Agreement gives either Party a right
to use the other Party’s Marks or implies the grant of any license from one
Party to the other to use any Marks. Notwithstanding the foregoing, and subject
to the terms and conditions of this Agreement, Company grants to Jabil a
limited, non-exclusive, non-transferable, non-assignable, royalty-free license
during the Term to reproduce any Mark set forth on Schedule 5 as may be amended
from time to time in a writing authorized by both Parties (“Company Marks")
solely for the purpose placing such Marks on Products sold to Company and any
applicable packaging, and for no other business or non-business purposes
whatsoever and no other goods or services whatsoever, in accordance with the
following:
          17.5.1 All reproductions of Company Marks must be approved in writing
by Company;
          17.5.2 Jabil may not combine any Company Marks with, or create a
composite mark using any Company Mark with, a trademark of Jabil or any third
party, or use any of the Company Marks or any part thereof as part of its
corporate name, or use any name or mark confusingly similar to any of the
Company Marks;
          17.5.3 No other rights or licenses, except that expressed in this
Section 17.5 are granted to Jabil in and to any Company Mark, whether expressly,
by implication, by estoppel, or otherwise;
          17.5.4 As between Company and Jabil, the Company Marks are and shall
remain the sole and exclusive property of Company and Jabil shall not acquire
any right, title or interest in or to any Company Mark as a result of this
Agreement (other than the limited license expressly granted in this
Section 17.5) and all use of the Company Marks by Jabil and all goodwill
generated thereby shall inure solely to the benefit of Company;
          17.5.5 Jabil admits the validity of, and agrees not to challenge the
Company Marks; and
          17.5.6 Jabil represents that to the best of its knowledge, Jabil has
not, nor does it have plans to, file trademarks (or register any domain names)
that are confusingly similar to any Company trademark listed in Schedule 5.
Should Company identify any such filing or registration by Jabil, Company shall
provide prompt notification to Jabil, and the Parties shall mutually agree on
procedures to implement a resolution. If any application for registration is
filed by Jabil after the Effective Date of this Agreement that is the same as or
that contains any of the Company trademarks listed in Schedule 5, then upon
written request from the Company, Jabil shall immediately abandon any such
application or registration.
          17.5.7 Upon any notice from Company that Jabil’s use of the Company’s
Marks fails to conform
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

26



--------------------------------------------------------------------------------



 



to any provision of this Section 17.5, Jabil shall cease use of the Company
Marks, until such failure has been corrected to the satisfaction of Company.
     17.6 Jabil Marks. Jabil agrees and warrants that it will not use any Jabil
or third party Mark (excluding authorized Marks of the Company) on any Product,
packaging materials or documentation without Company’s prior written
authorization.
18 [*]
19 Indemnification.
     19.1 Jabil’s Indemnity Obligations. Jabil shall indemnify, defend and hold
Company and its employees, Subsidiaries, Affiliates, successors and assigns
(“Company Indemnified Parties”) harmless from and against any and all losses,
liabilities, damages (including consequential, special and/or punitive damages),
claims, expenses, suits, recoveries, judgments and fines (including reasonable
attorneys’ fees and expenses) recovered by third parties (collectively "Losses”)
that may be incurred by any Company Indemnified Party to the extent based on
(a) third party claims for any damage to tangible property or injury or death
occurring to any person arising out of manufacturing defect solely and
proximately caused by Jabil’s gross negligence or willful misconduct that
constitutes a material breach of Jabil’s obligation to comply with IPC-A-610
Class 2 workmanship standard and was not necessary to comply with the
Specifications or otherwise approved or required by Company; (b) any third party
claims for injury to person or tangible property or death occurring to any Jabil
employees, subcontractors, agents or any other individuals on Jabil’s premises,
except to the extent such injury to person or property or death was caused by
the presence of Company’s employees or agents on Jabil’s premises; or (c) any
claim relating to the infringement of patent or other intellectual property
rights of a third party to the extent based on the unique manufacturing process
employed by Jabil in performing the Manufacturing Services for Products that was
not necessary to comply with the Specifications or otherwise approved or
required by Company. Jabil shall have no liability under this Section for Losses
resulting from Company’s Specifications, Company Intellectual Property, Product
or design, or Company’s willful misconduct or gross negligence, or Company’s
modification, alteration or combination of the Products. Jabil’s maximum,
aggregate liability to Company for all third party claims under this Agreement
shall not exceed the amount specified in Section 6.1. This Section 19.1 states
Company’s exclusive remedy and Jabil’s total liability (in accordance with
Section 6.1) to Company regarding a third party claim.
     19.2 Company’s Indemnity Obligations. Except to the extent subject to
Jabil’s indemnification of Company as provided in Section 19.1, Company shall
indemnify, defend and hold Jabil and its employees, Subsidiaries, Affiliates,
successors and assigns (“Jabil Indemnified Parties”) harmless from and against
any and all Losses that may be incurred by Jabil Indemnified Party, to the
extent based on any of the following: (a) proper and authorized use of the
Specifications, Proprietary Information and Technology of the Company, Company
Intellectual Property, Company Property, or any information, technology and
processes supplied and/or approved by Company or otherwise required by Company
of Jabil, in connection with Jabil’s performance of its obligations under this
Agreement; (b) any Product, including any recall or actual noncompliance with
Materials Declaration Requirements; (c) a claim that Jabil’s use of any item in
subsection (a) in connection with performing its obligations under this
Agreement infringes any patent, copyright or other intellectual property right
of a third party, and (d) performance of the Manufacturing Services in
accordance with the Specifications.
     19.3 Indemnification Procedures. Any Person that may be entitled to
indemnification under this Agreement shall give the other Party prompt notice of
any claim and cooperate with the indemnifying Party at its expense. The
Indemnifying party shall have the right to assume the defense (at its own
expense) of any such claim through counsel of its own choosing by so notifying
the Party seeking indemnification within thirty (30) calendar days of the first
receipt of such notice. The Party seeking indemnification shall have the right
to participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying party. The Indemnifying
party shall not, without the prior written consent of the indemnified party,
agree to the settlement, compromise or discharge claim.
20 Relationship of Parties. Jabil shall perform its obligations hereunder as an
independent contractor. Nothing contained herein shall be construed to imply a
partnership or joint venture relationship between the Parties.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

27



--------------------------------------------------------------------------------



 



The Parties shall not be entitled to create any obligations on behalf of the
other Party, except as expressly contemplated by this Agreement. The Parties
will not enter into any contracts with third parties in the name of the other
Party without the prior written consent of the other Party.
21 Insurance. During the Term, any Warranty Period and at all times that Jabil
performs work for Company, Jabil will maintain in full force and effect, at
Jabil’s own expense; insurance coverage to include:
     21.1 Workers’ Compensation and Employer’s Liability. Workers’ Compensation
insurance will be provided as required by law or regulation where work under
this Agreement is performed. Employer’s Liability insurance will be provided in
amounts not less than [*] per accident for bodily injury by accident, [*] policy
limit by disease, and [*] per employee for bodily injury by disease. Where
permitted by law, such policies will contain waivers by the insurer’s
subrogation rights against Company.
     21.2 Insurance Coverage. Jabil will maintain Commercial General Liability
Insurance on an occurrence basis, (including but not limited to premises and
operations, products and completed operations, broad form contractual liability,
broad form property damage and personal injury liability). Commercial General
Liability (Occurrence) policy limits shall be not less than [*] per occurrence
(combined single limit for bodily injury and property damage) and [*] Annual
Aggregate. Such policies will include Company as an additional insured for
liability to the extent injury or damage is caused by Jabil’s negligence. Jabil
hereby waives, on its own behalf and on behalf of its insurers, any rights of
subrogation against Company. Jabil will inform its insurers of such waiver of
subrogation, and will endeavor to obtain written acknowledgment of same. Such
insurance policies will be written with appropriately licensed and financially
responsible insurers, and will provide for a minimum of thirty (30) days written
notice to Company of any cancellation or reduction in coverage.
     21.3 Certificates of Insurance. Certificates of insurance evidencing the
required coverage and limits as set forth in Sections 21.1 and 21.2 above will
be furnished to Company before any work is commenced under this Agreement.
     21.4 Additional Requirements. All deductibles on policies providing
coverage will be paid by Jabil. In the event Jabil is self insured for matters
described above, Jabil agrees to respond to any claims or losses made against or
incurred by Company in the same fashion as if insurance had been purchased. In
no event will the coverages or limits of any insurance required under this
Section 21, or the lack or unavailability of any other insurance, be deemed to
limit or diminish either Party’s obligations or liability to the other Party
under this Agreement, including but not limited to, each Party’s indemnification
obligations as set forth in Section 19.
22 Business Continuity Plan.
     22.1 Risk Management and Continuity Plans. Jabil will develop and keep
current a formal business continuity plan detailing Jabil’s plans, procedures
and designated resources for timely response to and recovery from potential
civil, natural, and physical plant disasters that could reasonably be expected
to disrupt production and delivery to Company (“Business Continuity Plan”). Upon
request, Jabil will make such plan available to Company or its designated
representative for review.
     22.2 Notification. Jabil agrees to notify Company as soon as possible in
the event of a crisis that disrupts manufacturing or delivery of Products.
Unless authorized in advance in writing by Company, Jabil will not refer to
Company in public and media communications about the crisis and subsequent
recovery.
     22.3 Loss Control. Jabil will be responsible for maintaining its facilities
and operations in accordance with applicable fire protection and loss control
laws, regulations and industry standards.
23 Publicity. Without the consent of the other Party, neither Party shall refer
to this Agreement in any publicity or advertising or disclose to any third party
any of the terms of this Agreement. Notwithstanding the foregoing, neither Party
will be prevented from, at any time, furnishing any information to any
governmental or regulatory authority, including the United States Securities and
Exchange Commission or any other foreign stock exchange regulatory authority,
that it is by law, regulation, rule or other legal process obligated to
disclose, so long
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

28



--------------------------------------------------------------------------------



 



as the other Party is given advance written notice of such disclosure pursuant
to Section 2.4 of the Non-Disclosure Agreement. In addition, a Party may
disclose the existence of this Agreement and its terms to its attorneys and
accountants, suppliers, customers and others only to the extent necessary to
perform its obligations and enforce its rights hereunder, and to existing and
prospective investors and/or acquirers that are contemplating a potential
investment in or acquisition of such Party, provided, however, that any and all
such suppliers, customers, investors, acquirers and advisers are bound by
agreements or, in the case of professional advisers, ethical duties, to treat,
hold and maintain such information in accordance with the terms and conditions
of the Non-Disclosure Agreement.
24 Force Majeure.
     24.1 Subject to Section 24.2 below, neither Party shall be liable for any
failure or delay in the performance of its obligations under this Agreement
(other than the payment of money) to the extent such failure or delay both:
(i) is caused by any of the following: acts of war, terrorism, civil riots or
rebellions; quarantines, embargoes and other governmental action (including
changes in law that materially and adversely impact the non-performing Party);
and U.S. Government priority orders or contracts; extraordinary elements of
nature or acts of God (such as earthquake, localized fire, typhoon, hurricane,
tornado or flood); blackouts; power failures; epidemics; strikes; work
stoppages; labor, component or material shortages; slow-downs; industrial
disputes; sabotage; accidents; destruction of production facilities; and
(ii) could not have been prevented by the non-performing Party’s reasonable
precautions or commercially accepted processes, or could not reasonably be
circumvented by the non-performing Party through the use of substitute services,
alternate sources, work-around plans or other means by which the requirements of
a buyer of services substantively similar to the Manufacturing Services
hereunder would be satisfied, or are outside the reasonable control of the
non-performing Party; provided the non-performing Party promptly notifies the
other Party (in no event more than ten (10) business days of discovery of the
event). Events meeting both of the criteria set forth in clauses (i) and
(ii) above are referred to individually and collectively as “Force Majeure
Events.” The Parties expressly acknowledge that Force Majeure Events do not
include vandalism or labor strikes by Jabil’s employees. Upon the occurrence of
a Force Majeure Event, the non-performing Party shall be excused from any
further performance or observance of the affected obligation(s) for as long as
such circumstances prevail, and such Party continues to attempt to recommence
performance or observance to the greatest extent possible without delay.
     24.2 Notwithstanding any other provision of this Section 24, a Force
Majeure Event shall obligate and require Jabil to commence and successfully
implement all of the Manufacturing Services relating to disaster recovery set
forth in its Business Continuity Plan within the time period described therein.
In the event that a Party’s material obligations hereunder are suspended or
delayed due to a Force Majeure Event for more than sixty (60) consecutive days,
then the other Party may immediately terminate this Agreement, subject to
charges set forth in Section 15.3.3. Termination pursuant to this Section shall
not affect Company’s obligation to pay Jabil as provided herein. Company may, at
its option, and in addition to any other rights Company may have as provided
herein, procure such Manufacturing Services from an alternate source until Jabil
is again able to provide such Manufacturing Services. If Jabil’s material
obligations hereunder are suspended or delayed due to a Force Majeure Event for
more than ten (10) consecutive days, to the extent reasonably practicable under
said Force Majeure circumstances, Jabil agrees to provide reasonable Transition
Assistance as provided in Section 15.4.
25 Miscellaneous.
     25.1 Notices. All notices, demands and other communications made hereunder
shall be in writing and shall be given either by personal delivery, by
nationally recognized overnight courier (with charges prepaid), by facsimile or
EDI (with telephone confirmation) addressed to the respective Parties at the
following addresses:

           Notice to Jabil:  
Jabil Circuit, Inc.
   
10560 Dr. M.L. King Jr. Street North
   
St. Petersburg, FL 33716
   
Facsimile: [*]
   
Attn: Attention, Controller Huangpu Plant
   
 
     with a copy to:  
Jabil Circuit, Inc.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

29



--------------------------------------------------------------------------------



 



         
10560 Dr. M.L. King Jr. Street North
   
St. Petersburg, FL 33716
   
Facsimile: [*]
   
Attn: General Counsel
   
 
     Notice to Company:  
iRobot Corporation
   
8 Crosby Drive
   
Bedford, MA 01730
   
Facsimile: [*]
   
Attn: General Counsel
   
 
     with a copy to:  
Goodwin Procter LLP
   
Exchange Place
   
53 State Street
   
Boston, MA 02109
   
Fax: [*]
   
Attn: Mark T. Bettencourt, Esq.

     25.2 Expenses and Costs. Each Party shall pay their own expenses in
connection with the negotiation of this Agreement and in connection with the
resolution of Disputes pursuant to Section 25.13 below.
     25.3 Amendment. No course of dealing between the Parties hereto shall be
effective to amend, modify, or change any provision of this Agreement. This
Agreement may not be amended, modified, or changed in any respect except by an
agreement in writing signed by the Party against whom such change is to be
enforced. The Parties may, subject to the provisions of this Section 25.3, from
time to time, enter into supplemental written agreements for the purpose of
adding any provisions to this Agreement or changing in any manner the rights and
obligations of the Parties under this Agreement or any Schedule hereto. Any such
supplemental written agreement executed by the Parties shall be binding upon the
Parties.
     25.4 Partial Invalidity. Whenever possible, each provision of this
Agreement shall be interpreted in such a way as to be effective and valid under
applicable law. If a provision is prohibited by or invalid under applicable law,
it shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
     25.5 Monies. All references to monies in this Agreement shall be deemed to
mean lawful monies of the United States of America.
     25.6 Entire Agreement. This Agreement, the Schedules and any addenda
attached hereto or referenced herein, constitute the complete and exclusive
statement of the agreement of the Parties with respect to the subject matter of
this Agreement, and replace and supersede all prior agreements, including the
Letter of Intent between the Parties dated November 16, 2009, and negotiations
by and between the Parties, provided, however, that each Party acknowledges that
the Manufacturing Services Agreement between iRobot Corporation and Jabil
Defense & Aerospace Services, LLC, dated June 4, 2007 is a separate agreement
between the Parties regarding separate subject matter and is not terminated or
otherwise amended by this Agreement. Each Party acknowledges and agrees that no
agreements, representations, warranties or collateral promises or inducements
have been made by any Party to this Agreement except as expressly set forth
herein or in the Schedules and any addenda attached hereto or referenced herein,
and that it has not relied upon any other agreement or document, or any verbal
statement or act in executing this Agreement. These acknowledgments and
agreements are contractual and not mere recitals. In the event of any
inconsistency between the provisions of this Agreement and any Schedule and any
addenda attached hereto or referenced herein, the provisions of this Agreement
shall prevail unless expressly stipulated otherwise, in writing executed by the
Parties. Pre-printed language on each Party’s forms, including purchase orders
shall not constitute part of this Agreement and shall be deemed unenforceable.
     25.7 Binding Effect. This Agreement shall be binding on the Parties and
their successors and assigns; provided, however, that neither Party shall
assign, delegate or transfer, in whole or in part, this Agreement or any of
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

30



--------------------------------------------------------------------------------



 



its rights or obligations arising hereunder without the prior written consent of
the other Party. Any purported assignment without such consent shall be null and
void. Notwithstanding the foregoing, Jabil shall have the right to assign its
rights to receive monies hereunder without the prior written consent of Company.
     25.8 Waiver. Waiver by either Party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or a
waiver of any other breach of the same or any other provision of this Agreement.
     25.9 Captions. The captions contained in this Agreement are inserted only
as a matter of convenience or reference and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any of its provisions.
     25.10 Construction. Since both Parties have engaged in the drafting of this
Agreement, no presumption of construction against any Party shall apply.
     25.11 Section References. All references to Sections or Schedules shall be
deemed to be references to Sections of this Agreement and Schedules attached to
this Agreement, except to the extent that any such reference specifically refers
to another document. All references to Sections shall be deemed to also refer to
all subsections of such Sections, if any.
     25.12 Business Day. If any time period set forth in this Agreement expires
upon a Saturday, Sunday or U.S. national, legal or bank holiday, such period
shall be extended to and through the next succeeding business day.
     25.13 Dispute Resolution.
          25.13.1 The Parties shall use good faith efforts to resolve disputes,
within twenty (20) business days of notice of such dispute. Such efforts shall
include escalation of such dispute to the corporate officer level of each Party.
          25.13.2 If the Parties cannot resolve any such dispute within said
twenty (20) business day period, the matter shall be submitted to arbitration
for resolution. Arbitration will be initiated by filing a demand at the New
York, New York regional office of the American Arbitration Association (“AAA”).
Any judicial proceeding arising out of or relating to this Agreement or the
relationship of the Parties, including without limitation any proceeding to
enforce this Section 25.13, to review or confirm the award in arbitration, or
for specific performance and/or preliminary injunctive relief (for any alleged
violations of the Parties’ Non-Disclosure Agreement, as amended by Section 16
above), shall be brought exclusively in a court of competent jurisdiction in the
New York Courts.
          25.13.3 Disputes will be heard and determined by a panel of three
arbitrators. Each Party will appoint one arbitrator to serve on the panel. A
neutral arbitrator will be appointed by the AAA. All arbitrators must have
significant experience in resolving disputes involving electronic manufacturing
and design services.
          25.13.4 Within fifteen (15) business days following the selection of
the arbitrator, the Parties shall present their claims to the arbitrator for
determination. Within ten (10) business days of the presentation of the claims
of the Parties to the arbitrator, the arbitrator shall issue a written opinion.
To the extent the matters in dispute are provided for in whole or in part in
this Agreement, the arbitrator shall be bound to follow such provisions to the
extent applicable. In the absence of fraud, gross misconduct or an error in law
appearing on the face of the determination, order or award issued by the
arbitrator, the written decision of the arbitrator shall be final and binding
upon the Parties.
          25.13.5 The Parties agree that the existence, conduct and content of
any negotiation or arbitration pursuant to this Section 25.13 shall be kept
confidential and no Party shall disclose to any Person any information about
such negotiation or arbitration, except as set forth in Section 16 or 23.
          25.13.6 IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

31



--------------------------------------------------------------------------------



 



RESULTS IN PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE
PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO
CONSULT WITH COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND
ALL MATTERS SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE
FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW.
          25.13.7 Notwithstanding anything contained in this Section 25.13 to
the contrary, in the event that either Party is seeking temporary or preliminary
injunctive relief, including any action for equitable relief, such Party may
proceed in the New York Courts without prior negotiation or arbitration for the
limited purpose of avoiding immediate and irreparable harm.
     25.14 Insider Trading. Neither Party will, and will cause its Affiliates,
Subsidiaries, and its and their employees and subcontractors to not, transact in
any securities of the other Party based on the manufacture of any Product under
this Agreement or any Proprietary Information and Technology of such other Party
or from communicating any such information to any other Person in connection
with the trading of such securities.
     25.15 Other Documents. The Parties shall take all such actions and execute
all such documents that may be necessary to carry out the purposes of this
Agreement, whether or not specifically provided for in this Agreement.
     25.16 Counterparts. This Agreement may be executed by facsimile and
delivered in one or more counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall be deemed to be one agreement.
     25.17 Even-Handed Construction. The terms and conditions as set forth in
this Agreement have been arrived at by sophisticated parties with equal
bargaining power, each having an opportunity to consult with counsel, after
mutual negotiation, and it is the intention of the Parties that its terms and
conditions not be construed against any Party merely because it was prepared by
one of the Parties.
     25.18 Governing Law and Jurisdiction. All disputes, claims or controversies
arising out of this Agreement, or the interpretation, negotiation, validity or
performance of this Agreement, or the transactions contemplated hereby shall be
governed by the laws of the State of New York, without application of conflicts
of law principles. The provisions of the United Nations Convention on Contracts
for the International Sale of Goods shall not apply to this Agreement. Each of
the Parties hereto hereby irrevocably and unconditionally consents to submit to
the sole and exclusive jurisdiction of the courts of the State of New York and
of the United States of America located in the State of New York (the “New York
Courts”) for any litigation between the Parties hereto arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, waives any objection to the laying of venue of any such litigation in
the New York Courts and agrees not to plead or claim in any New York Court that
such litigation brought therein has been brought in any inconvenient forum or
that there are indispensable parties to such litigation that are not subject to
the jurisdiction of the New York Courts.
     25.19 Design or Repair Services; and U.S. Government Contracts. In the
event that the Parties agree that Jabil will provide design or repair (i.e., out
of warranty) services for Company, or U.S. government subcontract services for
Company, the terms and conditions of such services shall be set forth in a
separate mutually agreed upon agreement prior to the commencement of any such
services. No FAR, DFAR, or any other FAR Supplement clauses shall be applicable
to this Agreement. If Company requires, and authorizes in writing, Jabil to
perform any of the foregoing services prior to execution of a separate
agreement, such Jabil’s services will be provided “AS-IS” and Company shall be
fully responsible for any claims or liability arising from such services and
corresponding deliverables or products.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

                  IROBOT CORPORATION       JABIL CIRCUIT, INC.
 
               
By:
  /s/ Jeffrey A. Beck       By:   /s/ A. Parimbelli
 
               
 
  Signature           Signature
 
               
Name:
  Jeffrey A. Beck       Name:   A. Parimbelli
 
               
 
  (Print)           (Print)
 
               
Title:
  President HRD       Title:   VP Business Development
 
               
Date:
  March 18, 2010       Date:   March 17, 2010

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.
SIGNATURE PAGE TO MANUFACTURING SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN JABIL AND COMPANY
[*]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN JABIL AND COMPANY
[*]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN JABIL AND COMPANY
[*]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN JABIL AND COMPANY
[*]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN JABIL AND COMPANY
COMPANY MARKS
IROBOT
ROOMBA
SCOOBA
VIRTUAL VISITING
LOOJ
VERRO
PACKBOT
SUGV
SEAGLIDER
VIRTUAL WALL
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN JABIL AND COMPANY
COMPANY QUARTER END
(SCHEDULE CHART) [b80520b8052001.gif]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



(SCHEDULE CHART) [b80520b8052002.gif]

           
Jan
  3-Jan-2010   30-Jan-2010  
Feb
  31-Jan-2010   27-Feb-2010  
Mar
  28-Feb-2010   3-Apr-2010  
Apr
  4-Apr-2010   1-May-2010  
May
  2-May-2010   29-May-2010  
Jun
  30-May-2010   3-Jul-2010  
Jul
  4-Jul-2010   31-Jul-2010  
Aug
  1-Aug-2010   28-Aug-2010  
Sep
  29-Aug-2010   2-Oct-2010  
Oct
  3-Oct-2010   30-Oct-2010  
Nov
  31-Oct-2010   27-Nov-2010  
Dec
  28-Nov-2010   1-Jan-2011  

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [*] denotes
omissions.
Manufacturing Services Agreement
Page 2

 